
	
		II
		Calendar No. 193
		112th CONGRESS
		1st Session
		S. 1301
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Mr. Leahy (for himself,
			 Mr. Brown of Massachusetts,
			 Mr. Kerry, Mrs.
			 Boxer, Mr. Cardin,
			 Mr. Wyden, Mrs.
			 Feinstein, Mr. Rubio,
			 Mr. Cochran, Mrs. Gillibrand, Ms.
			 Landrieu, Mr. Schumer,
			 Mr. Brown of Ohio,
			 Mr. Burr, Mr.
			 Coons, Mr. Akaka,
			 Mr. Udall of Colorado,
			 Ms. Mikulski, Mr. Heller, Mr.
			 Isakson, Ms. Klobuchar,
			 Mrs. Hagan, Mr.
			 Nelson of Florida, Ms.
			 Stabenow, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			October 13, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize appropriations for fiscal years 2012 through
		  2015 for the Trafficking Victims Protection Act of 2000, to enhance measures to
		  combat trafficking in persons, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Trafficking Victims Protection
			 Reauthorization Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Combating
				international trafficking in persons
					Sec. 101. Regional strategies for
				combating trafficking in persons.
					Sec. 102. Regional anti-trafficking
				officers.
					Sec. 103. Partnerships against
				significant trafficking in persons.
					Sec. 104. Protection and assistance for
				victims of trafficking.
					Sec. 105. Minimum standards for the
				elimination of trafficking.
					Sec. 106. Best practices in trafficking
				in persons eradication.
					Sec. 107. Protections for domestic
				workers and other nonimmigrants.
					TITLE II—Combating
				Trafficking in Persons in the United States
					Subtitle A—Penalties against traffickers
				and other crimes
					Sec. 201. Criminal offenses against
				traffickers.
					Sec. 202. Civil remedies; clarifying
				definition.
					Subtitle B—Ensuring availability of
				possible witnesses and informants
					Sec. 211. Protections for trafficking
				victims who cooperate with law enforcement.
					Sec. 212. Protection against fraud in
				foreign labor contracting.
					Sec. 213. Protections for certain
				derivative beneficiaries of deceased trafficking or crime victims.
					Sec. 214. Consultation with the Attorney
				General on adjustment of status of certain trafficking victims.
					Subtitle C—Ensuring interagency
				coordination and expanded reporting
					Sec. 221. Reporting requirements for the
				Attorney General.
					Sec. 222. Reporting requirements for the
				Secretary of Labor.
					Sec. 223. Information sharing to combat
				child labor and slave labor.
					Sec. 224. Government training efforts to
				include the Department of Labor.
					Sec. 225. GAO report on the use of
				foreign labor contractors.
					Subtitle D—Enhancing State and local
				efforts to combat trafficking in persons
					Sec. 231. Assistance for domestic minor
				sex trafficking victims.
					Sec. 232. Expanding local law
				enforcement grants for investigations and prosecutions of
				trafficking.
					Sec. 233. Model State criminal law
				protection for child trafficking victims and survivors.
					TITLE III—Authorization of
				appropriations
					Sec. 301. Adjustment of authorization
				levels for the Trafficking Victims Protection Act of 2000.
					Sec. 302. Adjustment of authorization
				levels for the Trafficking Victims Protection Reauthorization Act of
				2005.
					TITLE IV—Unaccompanied
				Alien Children
					Sec. 401. Protection for minors seeking
				asylum.
					Sec. 402. Appropriate custodial settings
				for unaccompanied minors who reach the age of majority while in Federal
				custody.
					Sec. 403. Appointment of child advocates
				for unaccompanied minors.
					Sec. 404. Access to Federal foster care
				and unaccompanied refugee minor protections for certain U Visa
				recipients.
					Sec. 405. GAO study of the effectiveness
				of border screenings.
				
			ICombating
			 international trafficking in persons
			101.Regional
			 strategies for combating trafficking in personsSection 105 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7103) is amended—
				(1)in subsection
			 (d)(7)(J), by striking section 105(f) of this division and
			 inserting subsection (g);
				(2)in subsection
			 (e)(2)—
					(A)by striking
			 (2) Coordination of
			 certain activities.— and all that follows through
			 exploitation.;
					(B)by redesignating
			 subparagraph (B) as paragraph (2); and
					(C)by redesignating
			 clauses (i) and (ii) as subparagraphs (A) and (B), respectively;
					(3)by redesignating
			 subsection (f) as subsection (g); and
				(4)by inserting after
			 subsection (e) the following:
					
						(f)Regional
				strategies for combating trafficking in personsEach regional
				bureau in the Department of State shall contribute to the realization of the
				anti-trafficking goals and objectives of the Secretary of State. By June 30 of
				each year, in cooperation with the Office to Monitor and Combat Trafficking,
				each regional bureau shall submit a list of anti-trafficking goals and
				objectives for each country in its geographic area of responsibility. Host
				governments shall be informed of the goals and objectives for their particular
				country by June 30 and, to the extent possible, host government officials
				should contribute to the drafting of the goals and
				objectives.
						.
				102.Regional
			 anti-trafficking officersSection 106 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7104) is amended—
				(1)by redesignating
			 subsections (e), (f), (g), and (h) as subsections (f), (g), (h), and (i),
			 respectively; and
				(2)by inserting after
			 subsection (d), the following:
					
						(e)Regional
				anti-Trafficking in persons officersUnder the authority,
				direction, and control of the President, the Secretary of State, in accordance
				with the provisions of this Act, and in order to promote effective bilateral
				and regional anti-trafficking diplomacy, public diplomacy initiatives, and
				coordination of programs, is authorized—
							(1)to appoint, at
				United States embassies, anti-trafficking in persons officers, who shall
				collaborate with other countries to eliminate human trafficking; and
							(2)to use the
				officers appointed under paragraph (1) for tasks such as—
								(A)expanding the
				anti-trafficking efforts of the Office to Monitor and Combat Trafficking in
				Persons of the Department of State;
								(B)monitoring
				trafficking trends in the region;
								(C)assessing
				compliance with the provisions of this Act; and
								(D)assisting and
				advising United States embassies overseas on the preparation of the annual
				Trafficking in Persons
				Report.
								.
				103.Partnerships
			 against significant trafficking in personsThe Trafficking Victims Protection Act of
			 2000 is amended—
				(1)in section
			 105(e)(2) (22 U.S.C. 7103(e)(2))—
					(A)by striking
			 (2) Coordination and all that follows through
			 assistance and inserting the
			 following:
						
							(2)United states
				assistance
							;
				and
					(B)by redesignating
			 clauses (i) and (ii) as subparagraphs (A) and (B) and moving such
			 subparagraphs, as so redesignated, 2 ems to the left;
					(2)by inserting after
			 section 105 (22 U.S.C. 7103) the following:
					
						105A.Creating,
				building, and strengthening partnerships against significant trafficking in
				persons
							(a)Declaration of
				purposeThe purpose of this section is to promote collaboration
				and cooperation—
								(1)between the United
				States Government and governments listed on the annual Trafficking in Persons
				Report;
								(2)between foreign
				governments and civil society actors; and
								(3)between the United
				States Government and private sector entities.
								(b)PartnershipsThe
				Director, in coordination and cooperation with other officials at the
				Department of State involved in corporate responsibility and global
				partnerships, the Deputy Under Secretary for International Affairs of the
				Department of Labor, and other relevant officials of the United States
				Government, shall promote, build, and sustain partnerships between the United
				States Government and private entities, including foundations, universities,
				corporations, community-based organizations, and other nongovernmental
				organizations, to ensure that—
								(1)United States
				citizens do not use any item, product, or material produced or extracted with
				the use and labor from victims of severe forms of trafficking; and
								(2)such entities do
				not contribute to trafficking in persons involving sexual exploitation.
								(c)Additional
				measures To enhance anti-Trafficking response and capacityThe
				President shall establish and carry out programs with foreign governments and
				civil society to enhance anti-trafficking response and capacity,
				including—
								(1)technical
				assistance and other support to improve the capacity of foreign governments to
				investigate, identify, and carry out inspections of private entities, including
				labor recruitment centers, at which trafficking victims may be exploited,
				particularly exploitation involving forced and child labor;
								(2)technical
				assistance and other support for foreign governments and nongovernmental
				organizations to provide immigrant populations with information, in the native
				languages of the major immigrant groups of such populations, regarding the
				rights of such populations in the foreign country and local in-country
				nongovernmental organization-operated hotlines;
								(3)technical
				assistance to provide legal frameworks and other programs to foreign
				governments and nongovernmental organizations to ensure that—
									(A)foreign migrant
				workers are provided the same protection as nationals of the foreign
				country;
									(B)labor recruitment
				firms are regulated; and
									(C)workers providing
				domestic services in households are provided protection under labor rights
				laws; and
									(4)assistance to
				foreign governments to register vulnerable populations as citizens or nationals
				of the country to reduce the ability of traffickers to exploit such
				populations.
								(d)Program To
				address emergency situationsThe Secretary of State, acting
				through the Ambassador-at-Large of the Office to Monitor and Combat Trafficking
				in Persons, is authorized to establish a fund to assist foreign governments in
				meeting unexpected, urgent needs in prevention of trafficking in persons,
				protection of victims, and prosecution of trafficking offenders.
							(e)Child protection
				compacts
								(1)In
				generalThe Secretary of State, acting through the
				Ambassador-at-Large of the Office to Monitor and Combat Trafficking in Persons
				and in consultation with the Bureau of Democracy, Human Rights, and Labor, the
				Bureau of International Labor Affairs of the Department of Labor, the United
				States Agency for International Development, and other relevant agencies, is
				authorized to provide assistance under this section for each country that
				enters into a child protection compact with the United States to support
				policies and programs that—
									(A)prevent and
				respond to violence, exploitation, and abuse against children; and
									(B)measurably reduce
				severe forms of trafficking in children by building sustainable and effective
				systems of justice and protection.
									(2)ElementsA
				child protection compact under this subsection shall establish a multi-year
				plan for achieving shared objectives in furtherance of the purposes of this
				Act, and shall describe—
									(A)the specific
				objectives the foreign government and the United States Government expect to
				achieve during the term of the compact;
									(B)the
				responsibilities of the foreign government and the United States Government in
				the achievement of such objectives;
									(C)the particular
				programs or initiatives to be undertaken in the achievement of such objectives
				and the amount of funding to be allocated to each program or initiative by both
				countries;
									(D)regular outcome
				indicators to monitor and measure progress toward achieving such objectives;
				and
									(E)a multi-year
				financial plan, including the estimated amount of contributions by the United
				States Government and the foreign government, and proposed mechanisms to
				implement the plan and provide oversight.
									(3)Form of
				assistanceAssistance under this subsection may be provided in
				the form of grants, cooperative agreements, or contracts to or with national
				governments, regional or local governmental units, or non-governmental
				organizations or private entities with expertise in the protection of victims
				of severe forms of trafficking in persons.
								(4)Eligible
				countriesThe Secretary of State, acting through the Office to
				Monitor and Combat Trafficking in Persons, and in consultation with the
				agencies set forth in paragraph (1) and relevant officers of the Department of
				Justice, shall select countries with which to enter into child protection
				compacts. The selection of countries under this paragraph shall be based
				on—
									(A)the selection
				criteria set forth in paragraph (5); and
									(B)objective,
				documented, and quantifiable indicators, to the maximum extent possible.
									(5)Selection
				criteriaA country shall be selected under paragraph (4) on the
				basis of—
									(A)a documented high
				prevalence of trafficking in persons within the country; and
									(B)demonstrated
				political will and sustained commitment by the government of such country to
				undertake meaningful measures to address severe forms of trafficking in
				persons, including protection of victims and the enactment and enforcement of
				anti-trafficking laws against perpetrators.
									(6)Suspension and
				termination of assistance
									(A)In
				generalThe Secretary may suspend or terminate assistance
				provided under this subsection in whole or in part for a country or entity if
				the Secretary determines that—
										(i)the country or
				entity is engaged in activities that are contrary to the national security
				interests of the United States;
										(ii)the country or
				entity has engaged in a pattern of actions inconsistent with the criteria used
				to determine the eligibility of the country or entity, as the case may be;
				or
										(iii)the country or
				entity has failed to adhere to its responsibilities under the Compact.
										(B)ReinstatementThe
				Secretary may reinstate assistance for a country or entity suspended or
				terminated under this paragraph only if the Secretary determines that the
				country or entity has demonstrated a commitment to correcting each condition
				for which assistance was suspended or terminated under subparagraph
				(A).
									.
				104.Protection and
			 assistance for victims of trafficking
				(a)Task Force
			 activitiesSection 105(d)(6)
			 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)(6)) is
			 amended by inserting , and make reasonable efforts to distribute
			 information to enable all Federal Government agencies to publicize the National
			 Human Trafficking Resource Center Hotline on their websites, in all
			 headquarters offices, and in all field offices throughout the United
			 States before the period at the end.
				(b)Congressional
			 briefingSection 107(a)(2) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(a)(2)) is
			 amended by inserting and shall brief Congress annually on such
			 efforts before the period at the end.
				105.Minimum
			 standards for the elimination of traffickingSection 108(b) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7106(b)) is amended—
				(1)in paragraph
			 (3)—
					(A)by striking
			 peacekeeping and inserting diplomatic,
			 peacekeeping,;
					(B)by striking
			 , and measures and inserting , a transparent system for
			 remediating or punishing such public officials as a deterrent,
			 measures; and
					(C)by inserting
			 , effective bilateral, multilateral, or regional information sharing and
			 cooperation arrangements with source, transit, or destination countries in its
			 trafficking route, and effective policies or laws regulating foreign labor
			 recruiters and holding them civilly and criminally liable for fraudulent
			 recruiting before the period at the end;
					(2)in paragraph (4),
			 by inserting and has entered into bilateral, multilateral, or regional
			 law enforcement cooperation and coordination arrangements with source, transit,
			 and destination countries in its trafficking route before the period at
			 the end;
				(3)in paragraph
			 (7)—
					(A)by inserting
			 , including diplomats and soldiers,  after public
			 officials;
					(B)by striking
			 peacekeeping and inserting diplomatic,
			 peacekeeping,; and
					(C)by inserting
			 A government’s failure to remediate public allegations against such
			 public officials, especially once such officials have returned to their home
			 countries, shall be considered inaction under these criteria. after
			 such trafficking.;
					(4)by redesignating
			 paragraphs (9) through (11) as paragraphs (10) through (12), respectively;
			 and
				(5)by inserting after
			 paragraph (8) the following:
					
						(9)Whether the
				government has entered into transparent partnerships, cooperative arrangements,
				or agreements with—
							(A)domestic civil
				society organizations or the private sector to assist the government’s efforts
				to prevent trafficking, protect victims, and punish traffickers; or
							(B)the United States
				toward agreed goals and objectives in the collective fight against
				trafficking.
							.
				106.Best practices
			 in trafficking in persons eradicationSection 110(b) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7107(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 with respect to the status of severe forms of trafficking in persons
			 that shall include— and inserting describing the
			 anti-trafficking efforts of the United States and foreign governments according
			 to the minimum standards and criteria enumerated in section 108, and the nature
			 and scope of trafficking in persons in each country and analysis of the trend
			 lines for individual governmental efforts. The report shall
			 include—;
					(B)in subparagraph
			 (B), by striking compliance; and inserting “compliance,
			 including the identification and mention of governments that—
						
							(A)are on such list
				and have demonstrated exemplary progress in their efforts to reach the minimum
				standards; or
							(B)have entered into
				an agreement with the Secretary to accomplish certain actions before the
				subsequent year’s annual report in an attempt to reach full compliance with the
				minimum
				standards;
							;
					(C)in subparagraph
			 (E), by striking ; and; and inserting a semicolon;
					(D)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
					(E)by inserting at
			 the end the following:
						
							(G)a section entitled
				Exemplary Governments and Practices in the Eradication of Trafficking in
				Persons to highlight—
								(i)effective
				practices and use of innovation and technology in prevention, protection,
				prosecution, and partnerships, including by foreign governments, the private
				sector, and domestic civil society actors; and
								(ii)governments that
				have shown exemplary overall efforts to combat trafficking in
				persons.
								;
					(2)by striking
			 paragraph (2); and
				(3)in paragraph (3),
			 by adding at the end the following:
					
						(E)Public
				noticeNot later than 30 days after notifying Congress of each
				country determined to have met the requirements under subclauses (I) through
				(III) of subparagraph (A)(iii), the Secretary of State shall provide a detailed
				description of the credible evidence supporting such determination on a
				publicly available website maintained by the Department of
				State.
						.
				107.Protections for
			 domestic workers and other nonimmigrantsSection 202 of the William Wilberforce
			 Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1375b) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the subsection
			 heading, by inserting and
			 Video for Consular Waiting Rooms after
			 Information
			 Pamphlet; and
					(B)in paragraph
			 (1)—
						(i)by inserting
			 and video after information pamphlet; and
						(ii)by adding at the
			 end the following: The video shall be distributed and shown in consular
			 waiting rooms in embassies and consulates determined to have the greatest
			 concentration of employment or education-based non-immigrant visa applicants,
			 and where sufficient video facilities exist in waiting or other rooms where
			 applicants wait or convene. The Secretary of State is authorized to augment
			 video facilities in such consulates or embassies in order to fulfill the
			 purposes of this section.;
						(2)in subsection (b),
			 by inserting and video after information
			 pamphlet;
				(3)in subsection
			 (c)—
					(A)in paragraph (1),
			 by inserting and produce or dub the video after
			 information pamphlet; and
					(B)in paragraph (2),
			 by inserting and the video produced or dubbed after
			 translated; and
					(4)in subsection
			 (d)—
					(A)in paragraph (1),
			 by inserting and video after information
			 pamphlet;
					(B)in paragraph (2),
			 by inserting and video after information
			 pamphlet; and
					(C)by adding at the
			 end the following:
						
							(4)Deadline for
				video development and distributionNot later than 1 year after
				the date of the enactment of the Trafficking
				Victims Protection Reauthorization Act of 2011, the Secretary of
				State shall make available the video developed under subsection (a) produced or
				dubbed in all the languages referred to in subsection
				(c).
							.
					IICombating
			 Trafficking in Persons in the United States
			APenalties against
			 traffickers and other crimes
				201.Criminal
			 offenses against traffickers
					(a)RICO
			 amendmentSection 1961(1)(B) of title 18, United States Code, is
			 amended by inserting section 1351 (relating to fraud in foreign labor
			 contracting), before section 1425.
					(b)Engaging in
			 illicit sexual conduct in foreign placesSection 2423(c) of title
			 18, United States Code, is amended by inserting or resides, either
			 temporarily or permanently, in a foreign country after
			 commerce.
					(c)Unlawful conduct
			 with respect to documents
						(1)In
			 generalChapter 77 of title 18, United States Code, is amended by
			 adding at the end the following:
							
								1597.Unlawful
				conduct with respect to immigration documents
									(a)Destruction,
				concealment, removal, confiscation, or possession of immigration
				documentsIt shall be unlawful for any person to knowingly
				destroy, or, for a period of more than 48 hours, conceal, remove, confiscate,
				or possess, an actual or purported passport or other immigration document of
				another individual—
										(1)in the course of a
				violation of section 1351 of this title or section 274 of the Immigration and
				Nationality Act (8 U.S.C. 1324);
										(2)with intent to
				violate section 1351 of this title or section 274 of the Immigration and
				Nationality Act (8 U.S.C. 1324); or
										(3)in order to,
				without lawful authority, maintain, prevent, or restrict the labor of services
				of the individual.
										(b)PenaltyAny
				person who violates subsection (a) shall be fined under this title, imprisoned
				for not more than 1 year, or both.
									(c)ObstructionAny
				person who obstructs, attempts to obstruct, or in any way interferes with or
				prevents the enforcement of this section, shall be subject to the penalties
				described in subsection
				(b).
									.
						(2)Technical and
			 conforming amendmentThe table of sections for chapter 77 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
							
								
									1597. Unlawful conduct
				with respect to immigration
				documents.
								
								.
						202.Civil remedies;
			 clarifying definition
					(a)Civil remedy for
			 personal injuriesSection 2255 of title 18, United States Code,
			 is amended—
						(1)in subsection (a),
			 by striking section 2241(c) and inserting section 1589,
			 1590, 1591, 2241(c); and
						(2)in subsection (b),
			 by striking six years and inserting 10
			 years.
						(b)Definition
						(1)In
			 generalSection 103 of the Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7102) is amended—
							(A)by redesignating
			 paragraphs (1) through (14) as paragraphs (2) through (15),
			 respectively;
							(B)by inserting
			 before paragraph (2), as redesignated, the following:
								
									(1)Abuse or
				threatened abuse of law or legal processThe term abuse or
				threatened abuse of the legal process means the use or threatened use of
				a law or legal process, whether administrative, civil, or criminal, in any
				manner or for any purpose for which the law was not designed, in order to exert
				pressure on another person to cause that person to take some action or refrain
				from taking some action.
									;
				
							(C)in paragraph (14),
			 as redesignated, by striking paragraph (8) and inserting
			 paragraph (9); and
							(D)in paragraph (15),
			 as redesignated, by striking paragraph (8) or (9) and inserting
			 paragraph (9) or (10).
							(2)Technical and
			 conforming amendments
							(A)Trafficking
			 Victims Protection Act of 2000The Trafficking Victims Protection
			 Act of 2000 (22 U.S.C. 7101 et seq.) is amended—
								(i)in section 110(e)
			 (22 U.S.C. 7107(e))—
									(I)by striking
			 section 103(7)(A) and inserting section
			 103(8)(A); and
									(II)by striking
			 section 103(7)(B) and inserting section
			 103(8)(B); and
									(ii)in section
			 113(g)(2) (22 U.S.C. 7110(g)(2)), by striking section 103(8)(A)
			 and inserting section 103(9)(A).
								(B)North Korean
			 Human Rights Act of 2004Section 203(b)(2) of the North Korean
			 Human Rights Act of 2004 (22 U.S.C. 7833(b)(2)) is amended by striking
			 section 103(14) and inserting section
			 103(15).
							(C)Trafficking
			 Victims Protection Reauthorization Act of 2005Section 207 of the
			 Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044e)
			 is amended—
								(i)in paragraph (1),
			 by striking section 103(8) and inserting section
			 103(9);
								(ii)in paragraph (2),
			 by striking section 103(9) and inserting section
			 103(10); and
								(iii)in paragraph
			 (3), by striking section 103(3) and inserting section
			 103(4).
								(D)Violence Against
			 Women and Department of Justice Reauthorization Act of
			 2005Section 111(a)(1) of the Violence Against Women and
			 Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14044f(a)(1)) is
			 amended by striking paragraph (8) and inserting paragraph
			 (9).
							BEnsuring
			 availability of possible witnesses and informants
				211.Protections for
			 trafficking victims who cooperate with law enforcementSection 101(a)(15)(T) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(T)) is amended—
					(1)in clause
			 (i)—
						(A)in subclause
			 (II)—
							(i)by inserting
			 (aa) after (II); and
							(ii)by adding at the
			 end the
			 following:
								
									or(bb)had been in the
				United States on account of such trafficking, which took place during the most
				recent 5-year period, and fled from the United States—
										(AA)to escape a
				serious threat based on that trafficking; or
										(BB)to protect the
				life or safety of an individual described in clause (ii) from a threat posed by
				the traffickers or their
				associates;
										;
							(B)in subclause
			 (III)(bb), by inserting , including a reasonable fear of retaliation
			 posed by the traffickers or their associates against an individual described in
			 clause (ii) after trauma; and
						(C)in subclause (IV),
			 by inserting or by remaining in, or returning to, the alien's country of
			 origin, if the alien had previously fled the United States under the conditions
			 described in subclause (II)(bb) after removal;
			 and
						(2)in clause
			 (ii)(III), by inserting , or any adult or minor children of a derivative
			 beneficiary of the alien, as after age.
					212.Protection
			 against fraud in foreign labor contractingSection 101(a)(15)(U)(iii) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)(iii)) is amended by
			 inserting fraud in foreign labor contracting (as defined in section 1351
			 of title 18, United States Code); after perjury;.
				213.Protections for
			 certain derivative beneficiaries of deceased trafficking or crime
			 victimsSection 204(l)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1154(l)(2)) is amended—
					(1)by redesignating
			 subparagraph (F) as subparagraph (H); and
					(2)by striking
			 subparagraph (E) and inserting the following:
						
							(E)a derivative
				beneficiary of an alien admitted in T nonimmigrant status (as
				described in section 101(a)(15)(T)(ii));
							(F)a derivative
				beneficiary of an alien admitted in U nonimmigrant status (as
				described in section 101(a)(15)(U)(ii));
							(G)a derivative
				beneficiary of an alien who was a VAWA self-petitioner;
				or
							.
					214.Consultation
			 with the Attorney General on adjustment of status of certain trafficking
			 victimsSection 245(l)(1) of
			 the Immigration and Nationality Act (8 U.S.C. 1255(l)(1)) is
			 amended, in the matter preceding subparagraph (A), by inserting a comma after
			 appropriate.
				CEnsuring
			 interagency coordination and expanded reporting
				221.Reporting
			 requirements for the Attorney GeneralSection 105(d)(7) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7103(d)(7)) is amended—
					(1)by redesignating
			 subparagraphs (D) through (J) as subparagraphs (F) through (L);
					(2)by striking
			 subparagraph (C) and inserting the following:
						
							(C)the number of
				persons who have applied for, been granted, or been denied a visa or otherwise
				provided status under subparagraph (T)(i) or (U)(i) of section 101(a)(15) of
				the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) during the preceding
				fiscal year;
							(D)the mean and
				median time in which it takes to adjudicate applications submitted under the
				provisions of law set forth in subparagraph (C), including the time between the
				receipt of an application and the issuance of a visa and work
				authorization;
							(E)any efforts being
				taken to reduce the adjudication and processing time, while ensuring the safe
				and competent processing of the
				applications;
							;
					(3)in subparagraph
			 (I)(iii), by striking and at the end;
					(4)in subparagraph
			 (J), by striking the period at the end and inserting ; and;
			 and
					(5)by adding at the
			 end the following:
						
							(K)the activities
				undertaken by Federal agencies to train appropriate State, tribal, and local
				government and law enforcement officials to identify victims of severe forms of
				trafficking, including both sex and labor trafficking;
							(L)the activities
				undertaken by Federal agencies in cooperation with State, tribal, and local law
				enforcement officials to identify, investigate, and prosecute offenses under
				sections 1581, 1583, 1584, 1589, 1590, 1592, and 1594 of title 18, United
				States Code, or equivalent State offenses, including, in each fiscal
				year—
								(i)the number, age,
				gender, country of origin, and citizenship status of victims identified for
				each offense;
								(ii)the number of
				individuals charged, and the number of individuals convicted, under each
				offense;
								(iii)the number of
				individuals referred for prosecution for State offenses, including offenses
				relating to the purchasing of commercial sex acts;
								(iv)the number of
				victims granted continued presence in the United States under section
				107(c)(3); and
								(v)the number of
				victims granted a visa or otherwise provided status under subparagraph (T)(i)
				or (U)(i) of section 101(a)(15) of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(15)); and
								(M)the activities
				undertaken by the Department of Justice and the Department of Health and Human
				Services to meet the specific needs of minor victims of domestic trafficking,
				including actions taken pursuant to subsection (f) and section 202(a) of the
				Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C.
				14044(a)), and the steps taken to increase cooperation among Federal agencies
				to ensure the effective and efficient use of programs for which the victims are
				eligible.
							.
					222.Reporting
			 requirements for the Secretary of LaborSection 105(b) of the Trafficking Victims
			 Protection Act of 2005 (22 U.S.C. 7112(b)) is amended by adding at the end the
			 following:
					
						(3)Submission to
				congressNot later than December 1, 2012, and every 2 years
				thereafter, the Secretary of Labor shall submit the list developed under
				paragraph (2)(C) to
				Congress.
						.
				223.Information
			 sharing to combat child labor and slave laborSection 105(a) of the Trafficking Victims
			 Protection Act of 2005 (22 U.S.C. 7112(a)) is amended by adding at the end the
			 following:
					
						(3)Information
				sharingThe Secretary of State shall, on a regular basis, provide
				information relating to child labor and forced labor in the production of goods
				in violation of international standards to the Department of Labor to be used
				in developing the list described in subsection
				(b)(2)(C).
						.
				224.Government
			 training efforts to include the Department of LaborSection 107(c)(4) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7105(c)(4)) is amended—
					(1)in the first
			 sentence, by inserting the Department of Labor, the Equal Employment
			 Opportunity Commission, before and the Department;
			 and
					(2)in the second
			 sentence, by inserting , in consultation with the Secretary of
			 Labor, before shall provide.
					225.GAO report on
			 the use of foreign labor contractors
					(a)In
			 generalNot later than 2
			 years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit a report on the use of foreign labor contractors
			 to—
						(1)the Committee on the Judiciary of the
			 Senate;
						(2)the Committee on Health, Education, Labor, and Pensions of
			 the Senate;
						(3)the Committee on the Judiciary of the House of
			 Representatives; and
						(4)the Committee on Education and the Workforce of the House of
			 Representatives.
						(b)ContentsThe report under subsection (a) should, to
			 the extent possible—
						(1)address the role and practices of United
			 States employers in—
							(A)the use of labor recruiters or brokers;
			 or
							(B)directly recruiting foreign workers;
							(2)analyze the laws that protect such workers,
			 both overseas and domestically;
						(3)describe the oversight and enforcement
			 mechanisms in Federal departments and agencies for such laws; and
						(4)identify any gaps that may exist in these
			 protections; and
						(5)recommend possible actions for Federal
			 departments and agencies to combat any abuses.
						(c)RequirementsThe report under subsection (a)
			 shall—
						(1)describe the role of labor recruiters or
			 brokers working in countries that are sending workers and receiving funds,
			 including any identified involvement in labor abuses;
						(2)describe the role and practices of
			 employers in the United States that commission labor recruiters or brokers or
			 directly recruit foreign workers;
						(3)describe the role of Federal departments
			 and agencies in overseeing and regulating the foreign labor recruitment
			 process, including certifying and enforcing under existing regulations;
			 and
						(4)based on the information required under
			 paragraphs (1) through (3), identify any common abuses of foreign workers and
			 the employment system, including the use of fees and debts, and recommendations
			 of actions that could be taken by Federal departments and agencies to combat
			 any identified abuses.
						DEnhancing State
			 and local efforts to combat trafficking in persons
				231.Assistance for
			 domestic minor sex trafficking victims
					(a)In
			 generalSection 202 of the
			 Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044a)
			 is amended to read as follows:
						
							202.Establishment
				of a grant program to develop, expand, and strengthen assistance programs for
				certain persons subject to trafficking
								(a)DefinitionsIn
				this section:
									(1)Assistant
				secretaryThe term Assistant Secretary means the
				Assistant Secretary for Children and Families of the Department of Health and
				Human Services.
									(2)Assistant
				attorney generalThe term Assistant Attorney General
				means the Assistant Attorney General for the Office of Justice Programs of the
				Department of Justice.
									(3)Eligible
				entityThe term eligible entity means a State or
				unit of local government that—
										(A)has significant
				criminal activity involving sex trafficking of minors;
										(B)has demonstrated
				cooperation between Federal, State, local, and, where applicable, tribal law
				enforcement agencies, prosecutors, and social service providers in addressing
				sex trafficking of minors;
										(C)has developed a
				workable, multi-disciplinary plan to combat sex trafficking of minors,
				including—
											(i)building or
				establishing a residential care facility for minor victims of sex trafficking,
				through;
											(ii)the provision of
				rehabilitative care to minor victims of sex trafficking;
											(iii)the provision of
				specialized training for law enforcement officers and social service providers
				for all forms of sex trafficking, with a focus on sex trafficking of
				minors;
											(iv)prevention,
				deterrence, and prosecution of offenses involving sex trafficking of
				minors;
											(v)cooperation or
				referral agreements with organizations providing outreach or other related
				services to runaway and homeless youth; and
											(vi)law enforcement
				protocols or procedures to screen all individuals arrested for prostitution,
				whether adult or minor, for victimization by sex trafficking and by other
				crimes, such as sexual assault and domestic violence; and
											(D)provides assurance
				that a minor victim of sex trafficking shall not be required to collaborate
				with law enforcement to have access to residential care or services provided
				with a grant under this section.
										(4)Minor victim of
				sex traffickingThe term minor victim of sex
				trafficking means an individual who—
										(A)is younger than 18
				years of age, and is a victim of an offense described in section 1591(a) of
				title 18, United States Code, or a comparable State law; or
										(B)(i)is not younger than 18
				years of age nor older than 20 years of age;
											(ii)on the day before
				the individual reached 18 years of age, was described in subparagraph (A);
				and
											(iii)was receiving
				shelter or services as a minor victim of sex trafficking.
											(5)Qualified
				nongovernmental organizationThe term qualified
				nongovernmental organization means an organization that—
										(A)is not a State or
				unit of local government, or an agency of a State or unit of local
				government;
										(B)has demonstrated
				experience providing services to victims of sex trafficking or related
				populations (such as runaway and homeless youth), or employs staff specialized
				in the treatment of sex trafficking victims; and
										(C)demonstrates a
				plan to sustain the provision of services beyond the period of a grant awarded
				under this section.
										(6)Sex trafficking
				of a minorThe term sex trafficking of a minor means
				an offense (described in section 1591(a) of title 18, United States Code),
				against a minor.
									(b)Sex trafficking
				block grants
									(1)Grants
				authorized
										(A)In
				generalThe Assistant Attorney General, in consultation with the
				Assistant Secretary, may make block grants to 4 eligible entities located in
				different regions of the United States to combat sex trafficking of
				minors.
										(B)RequirementNot
				fewer than 1 of the block grants made under subparagraph (A) shall be awarded
				to an eligible entity with a State population of less than 5,000,000.
										(C)Grant
				amountSubject to the availability of appropriations under
				subsection (g) to carry out this section, each grant made under this section
				shall be for an amount not less than $1,500,000 and not greater than
				$2,000,000.
										(D)Duration
											(i)In
				generalA grant made under this section shall be for a period of
				1 year.
											(ii)Renewal
												(I)In
				generalThe Assistant Attorney General may renew a grant under
				this section for up to 3 1-year periods.
												(II)PriorityIn
				making grants in any fiscal year after the first fiscal year in which grants
				are made under this section, the Assistant Attorney General shall give priority
				to an eligible entity that received a grant in the preceding fiscal year and is
				eligible for renewal under this subparagraph, taking into account any
				evaluation of the eligible entity conducted under paragraph (4), if
				available.
												(E)ConsultationIn
				carrying out this section, the Assistant Attorney General shall consult with
				the Assistant Secretary with respect to—
											(i)evaluations of
				grant recipients under paragraph (4);
											(ii)avoiding
				unintentional duplication of grants; and
											(iii)any other areas
				of shared concern.
											(2)Use of
				funds
										(A)AllocationNot
				less than 67 percent of each grant made under paragraph (1) shall be used by
				the eligible entity to provide residential care and services (as described in
				clauses (i) through (iv) of subparagraph (B)) to minor victims of sex
				trafficking through qualified nongovernmental organizations.
										(B)Authorized
				activitiesGrants awarded pursuant to paragraph (2) may be used
				for—
											(i)providing
				residential care to minor victims of sex trafficking, including temporary or
				long-term placement as appropriate;
											(ii)providing 24-hour
				emergency social services response for minor victims of sex trafficking;
											(iii)providing minor
				victims of sex trafficking with clothing and other daily necessities needed to
				keep such victims from returning to living on the street;
											(iv)case management
				services for minor victims of sex trafficking;
											(v)mental health
				counseling for minor victims of sex trafficking, including specialized
				counseling and substance abuse treatment;
											(vi)legal services
				for minor victims of sex trafficking;
											(vii)specialized
				training for social service providers, public sector personnel, and private
				sector personnel likely to encounter sex trafficking victims on issues related
				to the sex trafficking of minors and severe forms of trafficking in
				persons;
											(viii)outreach and
				education programs to provide information about deterrence and prevention of
				sex trafficking of minors;
											(ix)programs to
				provide treatment to individuals charged or cited with purchasing or attempting
				to purchase sex acts in cases where—
												(I)a treatment
				program can be mandated as a condition of a sentence, fine, suspended sentence,
				or probation, or is an appropriate alternative to criminal prosecution;
				and
												(II)the individual
				was not charged with purchasing or attempting to purchase sex acts with a
				minor; and
												(x)screening and
				referral of minor victims of severe forms of trafficking in persons.
											(3)Application
										(A)In
				generalEach eligible entity desiring a grant under this section
				shall submit an application to the Assistant Attorney General at such time, in
				such manner, and accompanied by such information as the Assistant Attorney
				General may reasonably require.
										(B)ContentsEach
				application submitted pursuant to subparagraph (A) shall—
											(i)describe the
				activities for which assistance under this section is sought; and
											(ii)provide such
				additional assurances as the Assistant Attorney General determines to be
				essential to ensure compliance with the requirements of this section.
											(4)EvaluationThe
				Assistant Attorney General shall enter into a contract with an academic or
				non-profit organization that has experience in issues related to sex
				trafficking of minors and evaluation of grant programs to conduct an annual
				evaluation of each grant made under this section to determine the impact and
				effectiveness of programs funded with the grant.
									(c)Mandatory
				exclusionAn eligible entity that receives a grant under this
				section that is found to have utilized grant funds for any unauthorized
				expenditure or otherwise unallowable cost shall not be eligible for any grant
				funds awarded under the grant for 2 fiscal years following the year in which
				the unauthorized expenditure or unallowable cost is reported.
								(d)Compliance
				requirementAn eligible entity shall not be eligible to receive a
				grant under this section if, during the 5 fiscal years before the eligible
				entity submits an application for the grant, the eligible entity has been found
				to have violated the terms or conditions of a Government grant program by
				utilizing grant funds for unauthorized expenditures or otherwise unallowable
				costs.
								(e)Administrative
				capThe cost of administering the grants authorized by this
				section shall not exceed 3 percent of the total amount appropriated to carry
				out this section.
								(f)Audit
				requirementFor fiscal years 2014 and 2015, the Inspector General
				of the Department of Health and Human Services shall conduct an audit of all 4
				eligible entities that receive block grants under this section.
								(g)Match
				requirementAn eligible entity that receives a grant under this
				section shall provide a non-Federal match in an amount equal to not less
				than—
									(1)15 percent of the
				grant during the first year;
									(2)25 percent of the
				grant during the first renewal period;
									(3)40 percent of the
				grant during the second renewal period; and
									(4)50 percent of the
				grant during the third renewal period.
									(h)No limitation on
				section 204 grantsAn entity that applies for a grant under
				section 204 is not prohibited from also applying for a grant under this
				section.
								(i)Authorization of
				appropriationsThere are authorized to be appropriated $8,000,000
				to the Attorney General for each of the fiscal years 2012 through 2015 to carry
				out this section.
								(j)GAO
				evaluationNot later than 30
				months after the date of the enactment of this Act, the Comptroller General of
				the United States shall submit a report to Congress that contains—
									(1)an evaluation of the impact of this section
				in aiding minor victims of sex trafficking in the jurisdiction of the entity
				receiving the grant; and
									(2)recommendations, if any, regarding any
				legislative or administrative action the Comptroller General determines
				appropriate.
									.
					(b)Sunset
			 provisionThe amendment made by subsection (a) shall be effective
			 during the 4-year period beginning on the date of the enactment of this
			 Act.
					232.Expanding local
			 law enforcement grants for investigations and prosecutions of
			 traffickingSection 204 of the
			 Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044c)
			 is amended—
					(1)in subsection
			 (a)(1)—
						(A)in subparagraph
			 (A), by striking , which involve United States citizens, or aliens
			 admitted for permanent residence, and;
						(B)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E),
			 respectively; and
						(C)by inserting after
			 subparagraph (A) the following:
							
								(B)to train law
				enforcement personnel how to identify victims of severe forms of trafficking in
				persons and related offenses;
								;
				and
						(D)in subparagraph
			 (C), as redesignated, by inserting and prioritize the investigations and
			 prosecutions of those cases involving minor victims after sex
			 acts;
						(2)by redesignating
			 subsection (d) as subsection (e);
					(3)by inserting after
			 subsection (c) the following:
						
							(d)No limitation on
				section 202 grant applicationsAn entity that applies for a grant
				under section 202 is not prohibited from also applying for a grant under this
				section.
							;
					(4)in subsection (e),
			 as redesignated, by striking $20,000,000 for each of the fiscal years
			 2008 through 2011 and inserting $10,000,000 for each of the
			 fiscal years 2012 through 2015; and
					(5)by adding at the
			 end the following:
						
							(f)GAO evaluation
				and reportNot later than 30 months after the date of enactment
				of this Act, the Comptroller General of the United States shall conduct a study
				of and submit to Congress a report evaluating the impact of this section
				on—
								(1)the ability of law
				enforcement personnel to identify victims of severe forms of trafficking in
				persons and investigate and prosecute cases against offenders, including
				offenders who engage in the purchasing of commercial sex acts with a minor;
				and
								(2)recommendations,
				if any, regarding any legislative or administrative action the Comptroller
				General determines appropriate to improve the ability described in paragraph
				(1).
								.
					233.Model State
			 criminal law protection for child trafficking victims and
			 survivorsSection 225(b) of
			 the Trafficking Victims Reauthorization Act of 2008 (22 U.S.C. 7101 note) is
			 amended—
					(1)in paragraph (1),
			 by striking and at the end;
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)protects children
				exploited through prostitution by including safe harbor provisions that—
								(A)treat an
				individual under 18 years of age who has been arrested for engaging in, or
				attempting to engage in, a sexual act with another person in exchange for
				monetary compensation as a victim of a severe form of trafficking in
				persons;
								(B)prohibit the
				charging or prosecution of an individual described in subparagraph (A) for a
				prostitution offense;
								(C)require the
				referral of an individual described in subparagraph (A) to appropriate service
				providers, including comprehensive service or community-based programs that
				provide assistance to child victims of commercial sexual exploitation;
				and
								(D)provide that an individual described in
				subparagraph (A) shall not be required to prove fraud, force, or coercion in
				order to receive the protections described under this
				paragraph;
								.
					IIIAuthorization of
			 appropriations
			301.Adjustment of
			 authorization levels for the Trafficking Victims Protection Act of
			 2000The Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7101 et seq.) is amended—
				(1)in section
			 112A(b)(4) (22 U.S.C. 7109a(b)(4)), by striking 2008 through
			 2011 and inserting 2012 through 2015;
				(2)in section 112B(d)
			 (22 U.S.C. 7109b(d)), by striking 2008 through 2011 and
			 inserting 2012 through 2015; and
				(3)in section 113 (22
			 U.S.C. 7110)—
					(A)subsection
			 (a)—
						(i)by striking
			 2008 through 2011 each place it appears and inserting
			 2012 through 2015; and
						(ii)by inserting
			 , including regional trafficking in persons officers, after
			 for additional personnel;
						(B)in subsection
			 (b)—
						(i)in paragraph (1),
			 by striking $12,500,000 for each of the fiscal years 2008 through
			 2011 and inserting $14,500,000 for each of the fiscal years 2012
			 through 2015; and
						(ii)in paragraph (2),
			 by striking to the Secretary of Health and Human Services and
			 all that follows and inserting $7,000,000 to the Secretary of Health and
			 Human Services for each of the fiscal years 2012 through 2015.;
						(C)in subsection
			 (c)(1)—
						(i)in subparagraph
			 (A), by striking 2008 through 2011 each place it appears and
			 inserting 2012 through 2015;
						(ii)in subparagraph
			 (B)—
							(I)by striking
			 $15,000,000 for fiscal year 2003 and $10,000,000 for each of the fiscal
			 years 2008 through 2011 and inserting $10,000,000 for each of
			 the fiscal years 2012 through 2015; and
							(II)by striking
			 2008 through 2011 and inserting 2012 through
			 2015; and
							(iii)in subparagraph
			 (C), by striking 2008 through 2011 and inserting 2012
			 through 2015;
						(D)in subsection
			 (d)—
						(i)by redesignating
			 subparagraphs (A) through (C) as paragraphs (1) through (3),
			 respectively;
						(ii)in the paragraph
			 (1), as redesignated, by striking $10,000,000 for each of the fiscal
			 years 2008 through 2011 and inserting $12,000,000 for each of
			 the fiscal years 2012 through 2015;
						(iii)in paragraph
			 (2), as redesignated, by striking 2008 through 2011 and
			 inserting 2012 through 2015; and
						(iv)in paragraph (3),
			 as redesignated, by striking to the Attorney General and all
			 that follows and inserting $7,000,000 to the Attorney General for each
			 of the fiscal years 2012 through 2015.;
						(E)in subsection (e),
			 by striking 2008 through 2011 each place it appears and
			 inserting 2012 through 2015;
					(F)in subsection (f),
			 by striking 2008 through 2011 and inserting 2012 through
			 2015;
					(G)in subsection (h),
			 by striking 2008 through 2011 and inserting 2012 through
			 2015; and
					(H)in subsection (i),
			 by striking 2008 through 2011 and inserting 2012 through
			 2015.
					302.Adjustment of
			 authorization levels for the Trafficking Victims Protection Reauthorization Act
			 of 2005The Trafficking
			 Victims Protection Reauthorization Act of 2005 (Public Law 109–164) is
			 amended—
				(1)by striking
			 section 102(b)(7); and
				(2)in section 201(c),
			 by striking 2008 through 2011 each place it appears and
			 inserting 2012 through 2015.
				IVUnaccompanied
			 Alien Children
			401.Protection for
			 minors seeking asylum
				(a)In
			 generalSection 208 of the
			 Immigration and Nationality Act (8 U.S.C. 1158) is amended—
					(1)in subsection
			 (a)(2), by amending subparagraph (E) to read as follows:
						
							(E)Applicability to
				minorsSubparagraphs (A), (B), and (C) shall not apply to an
				applicant who is younger than 18 years of age on the earlier of—
								(i)the date on which
				the asylum application is filed; or
								(ii)the date on which
				any Notice to Appear is issued.
								;
				and
					(2)in subsection
			 (b)(3)(C), by striking an unaccompanied alien child and all that
			 follows and inserting the following:
						
							an
			 applicant who is younger than 18 years of age on the earlier
			 of—(i)the date on which
				the asylum application is filed; or
							(ii)the date on which
				any Notice to Appear is
				issued.
							.
					(b)Reinstatement of
			 removalSection 241(a) of the Immigration and Nationality Act (8
			 U.S.C. 1231(a)) is amended—
					(1)in paragraph (5),
			 by striking If the Attorney General and inserting Except
			 as provided in paragraph (8), if the Secretary of Homeland Security;
			 and
					(2)by adding at the
			 end the following:
						
							(8)Applicability of
				reinstatement of removalParagraph (5) shall not apply to an
				alien who has reentered the United States illegally after having been removed
				or having departed voluntarily, under an order of removal, if the alien was
				younger than 18 years of age on the date on which the alien was removed or
				departed voluntarily under an order of
				removal.
							.
					402.Appropriate
			 custodial settings for unaccompanied minors who reach the age of majority while
			 in Federal custodySection
			 235(c)(2) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232(c)(2)) is amended—
				(1)by striking
			 Subject to and inserting the following:
					
						(A)Minors in
				department of health and human services custodySubject
				to
						; and
				(2)by adding at the
			 end the following:
					
						(B)Aliens
				transferred from department of health and human services to department of
				homeland security custodyIf a minor described in subparagraph
				(A) reaches 18 years of age and is transferred to the custody of the Secretary
				of Homeland Security, the Secretary shall consider placement in the least
				restrictive setting available after taking into account the alien's danger to
				self, danger to the community, and risk of flight. Such aliens shall be
				eligible to participate in alternative to detention programs, utilizing a
				continuum of alternatives based on the alien's need for supervision, which may
				include placement of the alien with an individual or an organizational sponsor,
				or in a supervised group
				home.
						.
				403.Appointment of
			 child advocates for unaccompanied minorsSection 235(c)(6) of the William Wilberforce
			 Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C.
			 1232(c)(6)) is amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(A)In
				generalThe Secretary
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Appointment of
				child advocates
							(i)Initial
				sitesNot later than 2 years after the date of the enactment of
				the Trafficking Victims Protection
				Reauthorization Act of 2011, the Secretary of Health and Human
				Services shall establish child advocate programs at 3 new immigration detention
				sites to provide independent child advocates for trafficking victims and
				vulnerable unaccompanied alien children.
							(ii)Additional
				sitesNot later than 3 years after the date of the enactment of
				the Trafficking Victims Protection
				Reauthorization Act of 2011, the Secretary shall establish and
				implement child advocate programs at immigration detention sites at which more
				than 50 children are held in immigration custody.
							(iii)Selection of
				sitesSites at which child advocate programs will be established
				under this subparagraph shall be selected sequentially, with priority given to
				locations with—
								(I)the largest number
				of unaccompanied alien children; and
								(II)the most
				vulnerable populations of unaccompanied children.
								(C)Annual report to
				congressNot later than 1 year after the date of the enactment of
				the Trafficking Victims Protection
				Reauthorization Act of 2011, and annually thereafter, the
				Secretary of Health and Human Services shall submit a report describing the
				activities undertaken by the Secretary to authorize the appointment of
				independent Child Advocates for trafficking victims and vulnerable
				unaccompanied alien children to the Committee on the Judiciary of the Senate
				and the Committee on the Judiciary of the House
				of Representatives.
						(D)Assessment of
				child advocate program
							(i)In
				generalAs soon as practicable after the date of the enactment of
				the Trafficking Victims Protection
				Reauthorization Act of 2011, the Comptroller General of the
				United States shall conduct a study regarding the effectiveness of the Child
				Advocate Program operated by the Secretary of Health and Human Services.
							(ii)Matters to be
				studiedIn the study required under clause (i), the Comptroller
				General shall collect information and analyze the following:
								(I)analyze the
				effectiveness of existing child advocate programs in improving outcomes for
				trafficking victims and other vulnerable unaccompanied alien children;
								(II)evaluate the
				implementation of child advocate programs in new sites pursuant to subparagraph
				(B);
								(III)evaluate the
				funds available to the Secretary of Health and Human Services and project the
				additional funds that would be needed to fully implement effective child
				advocate programs for all trafficking victims and other vulnerable
				unaccompanied children;
								(IV)evaluate the
				barriers to improving outcomes for trafficking victims and other vulnerable
				unaccompanied children; and
								(V)make
				recommendations on statutory changes to improve the Child Advocate Program in
				relation to the matters analyzed under subclauses (I) through (IV).
								(iii)GAO
				reportNot later than 3 years after the date of the enactment of
				this Act, the Comptroller General of the United States shall submit the results
				of the study required under this subparagraph to—
								(I)the
				Committee on the Judiciary of the
				Senate;
								(II)the
				Committee on Health, Education, Labor,
				and Pensions of the Senate;
								(III)the
				Committee on the Judiciary of the House of
				Representatives; and
								(IV)the
				Committee on Education and the Workforce of the
				House of Representatives.
								(E)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary and Human Services to carry out this subsection—
							(i)$1,000,000 for
				each of the fiscal years 2012 and 2013; and
							(ii)$2,000,000 for
				each of the fiscal years 2014 and
				2015.
							.
				404.Access to
			 Federal foster care and unaccompanied refugee minor protections for certain U
			 Visa recipientsSection
			 235(d)(4) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232(d)(4)) is amended—
				(1)in subparagraph
			 (A),
					(A)by striking
			 either;
					(B)by striking
			 or who and inserting a comma; and
					(C)by inserting
			 , or has been granted status under section 101(a)(15)(U) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)), before
			 , shall be eligible; and
					(2)in subparagraph
			 (B), by inserting , or status under section 101(a)(15)(U) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)), after
			 (8 U.S.C. 1101(a)(27)(J)).
				405.GAO study of
			 the effectiveness of border screenings
				(a)Study
					(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study examining the effectiveness of screenings conducted by
			 Department of Homeland Security personnel in carrying out section 235(a)(4) of
			 the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(a)(4)).
					(2)StudyIn
			 carrying out paragraph (1), the Comptroller General shall take into account the
			 degree to which Department of Homeland Security personnel are adequately
			 ensuring that—
						(A)all children are
			 being screened to determine whether they are described in section 235(a)(2)(A)
			 of the William Wilberforce Trafficking Victims Protection Reauthorization
			 Act;
						(B)appropriate and
			 reliable determinations are being made about whether children are described in
			 section 235(a)(2)(A) of such Act;
						(C)children are
			 repatriated in an appropriate manner, consistent with clauses (i) through (iii)
			 of section 235(a)(2)(C) of such Act;
						(D)children are
			 appropriately being permitted to withdraw their applications for admission, in
			 accordance with section 235(a)(2)(B)(i) of such Act;
						(E)children are being
			 properly cared for while they are in the custody of the Department of Homeland
			 Security and awaiting repatriation or transfer to the custody of the Secretary
			 of Health and Human Services; and
						(F)children are being
			 transferred to the custody of the Secretary of Health and Human Services in a
			 manner that is consistent with such Act.
						(3)Access to
			 department of homeland security operations
						(A)In
			 generalExcept as provided in subparagraph (B), for the purposes
			 of conducting the study described in subsection (a), the Secretary shall
			 provide the Comptroller General with unrestricted access to all stages of
			 screenings and other interactions between Department of Homeland Security
			 personnel and children encountered by the Comptroller General.
						(B)ExceptionsThe
			 Secretary shall not permit unrestricted access under subparagraph (A) if the
			 Secretary determines that the security of a particular interaction would be
			 threatened by such access.
						(b)Report to
			 CongressNot later than 2 years after the date of the
			 commencement of the study described in subsection (a), the Comptroller General
			 of the United States shall submit a report to the
			 Committee on the Judiciary of the
			 Senate and the Committee on
			 the Judiciary of the House of Representatives that contains
			 the Commission’s findings and recommendations.
				
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Trafficking Victims Protection
			 Reauthorization Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Combating international
				trafficking in persons
					Sec. 101. Regional strategies for combating
				trafficking in persons.
					Sec. 102. Regional anti-trafficking
				officers.
					Sec. 103. Partnerships against significant
				trafficking in persons.
					Sec. 104. Protection and assistance for victims
				of trafficking.
					Sec. 105. Minimum standards for the elimination
				of trafficking.
					Sec. 106. Best practices in trafficking in
				persons eradication.
					Sec. 107. Protections for domestic workers and
				other nonimmigrants.
					Sec. 108. Prevention of child trafficking
				through child marriage.
					Sec. 109. Child soldiers.
					Sec. 110. Presidential Award for Technological
				Innovations To Combat Trafficking in Persons.
					Sec. 111. Contracting requirements.
					Sec. 112. Department of Defense reporting of
				trafficking in persons claims and violations.
					TITLE II—Combating Trafficking in
				Persons in the United States
					Subtitle A—Penalties against traffickers and
				other crimes
					Sec. 201. Criminal trafficking
				offenses.
					Sec. 202. Civil remedies; clarifying
				definition.
					Subtitle B—Ensuring availability of possible
				witnesses and informants
					Sec. 211. Protections for trafficking victims
				who cooperate with law enforcement.
					Sec. 212. Protection against fraud in foreign
				labor contracting.
					Subtitle C—Ensuring interagency coordination
				and expanded reporting
					Sec. 221. Reporting requirements for the
				Attorney General.
					Sec. 222. Reporting requirements for the
				Secretary of Labor.
					Sec. 223. Information sharing to combat child
				labor and slave labor.
					Sec. 224. Government training efforts to
				include the Department of Labor.
					Sec. 225. GAO report on the use of foreign
				labor contractors.
					Sec. 226. Oversight of Department of Justice
				programs.
					Subtitle D—Enhancing State and local efforts to
				combat trafficking in persons
					Sec. 231. Assistance for domestic minor sex
				trafficking victims.
					Sec. 232. Expanding local law enforcement
				grants for investigations and prosecutions of trafficking.
					Sec. 233. Model State criminal law protection
				for child trafficking victims and survivors.
					TITLE III—Authorization of
				appropriations
					Sec. 301. Adjustment of authorization levels
				for the Trafficking Victims Protection Act of 2000.
					Sec. 302. Adjustment of authorization levels
				for the Trafficking Victims Protection Reauthorization Act of 2005.
					TITLE IV—Unaccompanied Alien
				Children
					Sec. 401. Appropriate custodial settings for
				unaccompanied minors who reach the age of majority while in Federal
				custody.
					Sec. 402. Appointment of child advocates for
				unaccompanied minors.
					Sec. 403. Access to Federal foster care and
				unaccompanied refugee minor protections for certain U Visa
				recipients.
					Sec. 404. GAO study of the effectiveness of
				border screenings.
				
			ICombating international
			 trafficking in persons
			101.Regional strategies
			 for combating trafficking in personsSection 105 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7103) is amended—
				(1)in subsection (d)(7)(J),
			 by striking section 105(f) of this division and inserting
			 subsection (g);
				(2)in subsection
			 (e)(2)—
					(A)by striking (2)
			 Coordination of certain
			 activities.— and all that follows through
			 exploitation.;
					(B)by redesignating
			 subparagraph (B) as paragraph (2), and moving such paragraph, as so
			 redesignated, 2 ems to the left; and
					(C)by redesignating clauses
			 (i) and (ii) as subparagraphs (A) and (B), respectively, and moving such
			 subparagraphs, as so redesignated, 2 ems to the left;
					(3)by redesignating
			 subsection (f) as subsection (g); and
				(4)by inserting after
			 subsection (e) the following:
					
						(f)Regional strategies for
				combating trafficking in personsEach regional bureau in the
				Department of State shall contribute to the realization of the anti-trafficking
				goals and objectives of the Secretary of State. By June 30 of each year, in
				cooperation with the Office to Monitor and Combat Trafficking, each regional
				bureau shall submit a list of anti-trafficking goals and objectives for each
				country in its geographic area of responsibility. Host governments shall be
				informed of the goals and objectives for their particular country by June 30
				and, to the extent possible, host government officials should contribute to the
				drafting of the goals and
				objectives.
						.
				102.Regional
			 anti-trafficking officersSection 106 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7104) is amended—
				(1)by redesignating
			 subsections (e), (f), (g), (h), and (i) as subsections (f), (g), (h), (i), and
			 (j), respectively; and
				(2)by inserting after
			 subsection (d), the following:
					
						(e)Regional
				anti-trafficking in persons officersUnder the authority,
				direction, and control of the President, the Secretary of State, in accordance
				with the provisions of this Act, and in order to promote effective bilateral
				and regional anti-trafficking diplomacy, public diplomacy initiatives, and
				coordination of programs, is authorized—
							(1)to appoint, at United
				States embassies, anti-trafficking in persons officers, who shall collaborate
				with other countries to eliminate human trafficking; and
							(2)to assign the officers
				appointed under paragraph (1) to fulfill tasks such as—
								(A)expanding the
				anti-trafficking efforts of the Office to Monitor and Combat Trafficking in
				Persons of the Department of State, including—
									(i)maintaining direct
				contact with the Office to Monitor and Combat Trafficking in Persons;
				and
									(ii)undertaking tasks
				recommended by the Director of the Office to Monitor and Combat Trafficking in
				Persons;
									(B)monitoring trafficking
				trends in the region;
								(C)assessing compliance with
				the provisions of this Act;
								(D)determining and
				furthering effective anti-trafficking programs and partnerships with foreign
				governments and foreign nongovernmental organizations;
								(E)strengthening diplomatic
				outreach on trafficking in persons; and
								(F)assisting and advising
				United States embassies overseas on their input to the Office to Monitor and
				Combat Trafficking in Persons for the preparation of the annual Trafficking in
				Persons
				Report.
								.
				103.Partnerships against
			 significant trafficking in personsThe Trafficking Victims Protection Act of
			 2000 is amended by inserting after section 105 (22 U.S.C. 7103) the
			 following:
				
					105A.Creating, building,
				and strengthening partnerships against significant trafficking in
				persons
						(a)Declaration of
				purposeThe purpose of this section is to promote collaboration
				and cooperation—
							(1)between the United States
				Government and governments listed on the annual Trafficking in Persons
				Report;
							(2)between foreign
				governments and civil society actors; and
							(3)between the United States
				Government and private sector entities.
							(b)PartnershipsThe
				Director, in coordination and cooperation with other officials at the
				Department of State involved in corporate responsibility and global
				partnerships, the Deputy Under Secretary for International Affairs of the
				Department of Labor, and other relevant officials of the United States
				Government, shall promote, build, and sustain partnerships between the United
				States Government and private entities, including foundations, universities,
				corporations, community-based organizations, and other nongovernmental
				organizations, to ensure that—
							(1)United States citizens do
				not use any item, product, or material produced or extracted with the use and
				labor from victims of severe forms of trafficking; and
							(2)such entities do not
				contribute to trafficking in persons involving sexual exploitation.
							(c)Additional measures to
				enhance anti-trafficking response and capacityThe President
				shall establish and carry out programs with foreign governments and civil
				society to enhance anti-trafficking response and capacity, including—
							(1)technical assistance and
				other support to improve the capacity of foreign governments to investigate,
				identify, and carry out inspections of private entities, including labor
				recruitment centers, at which trafficking victims may be exploited,
				particularly exploitation involving forced and child labor;
							(2)technical assistance and
				other support for foreign governments and nongovernmental organizations to
				provide immigrant populations with information, in the native languages of the
				major immigrant groups of such populations, regarding the rights of such
				populations in the foreign country and local in-country nongovernmental
				organization-operated hotlines;
							(3)technical assistance to
				provide legal frameworks and other programs to foreign governments and
				nongovernmental organizations to ensure that—
								(A)foreign migrant workers
				are provided the same protection as nationals of the foreign country;
								(B)labor recruitment firms
				are regulated; and
								(C)workers providing
				domestic services in households are provided protection under labor rights
				laws; and
								(4)assistance to foreign
				governments to register vulnerable populations as citizens or nationals of the
				country to reduce the ability of traffickers to exploit such populations, where
				possible under domestic law.
							(d)Program to address
				emergency situationsThe Secretary of State, acting through the
				Director of the Office to Monitor and Combat Trafficking in Persons, is
				authorized to establish a fund to assist foreign governments in meeting
				unexpected, urgent needs in prevention of trafficking in persons, protection of
				victims, and prosecution of trafficking offenders.
						(e)Child protection
				compacts
							(1)In
				generalThe Secretary of State, acting through the Director of
				the Office to Monitor and Combat Trafficking in Persons and in consultation
				with the Bureau of Democracy, Human Rights, and Labor, the Bureau of
				International Labor Affairs of the Department of Labor, the United States
				Agency for International Development, and other relevant agencies, is
				authorized to provide assistance under this section for each country that
				enters into a child protection compact with the United States to support
				policies and programs that—
								(A)prevent and respond to
				violence, exploitation, and abuse against children; and
								(B)measurably reduce severe
				forms of trafficking in children by building sustainable and effective systems
				of justice and protection.
								(2)ElementsA
				child protection compact under this subsection shall establish a multi-year
				plan for achieving shared objectives in furtherance of the purposes of this
				Act, and shall describe—
								(A)the specific objectives
				the foreign government and the United States Government expect to achieve
				during the term of the compact;
								(B)the responsibilities of
				the foreign government and the United States Government in the achievement of
				such objectives;
								(C)the particular programs
				or initiatives to be undertaken in the achievement of such objectives and the
				amount of funding to be allocated to each program or initiative by both
				countries;
								(D)regular outcome
				indicators to monitor and measure progress toward achieving such objectives;
				and
								(E)a multi-year financial
				plan, including the estimated amount of contributions by the United States
				Government and the foreign government, and proposed mechanisms to implement the
				plan and provide oversight.
								(3)Form of
				assistanceAssistance under this subsection may be provided in
				the form of grants, cooperative agreements, or contracts to or with national
				governments, regional or local governmental units, or non-governmental
				organizations or private entities with expertise in the protection of victims
				of severe forms of trafficking in persons.
							(4)Eligible
				countriesThe Secretary of State, acting through the Office to
				Monitor and Combat Trafficking in Persons, and in consultation with the
				agencies set forth in paragraph (1) and relevant officers of the Department of
				Justice, shall select countries with which to enter into child protection
				compacts. The selection of countries under this paragraph shall be based
				on—
								(A)the selection criteria
				set forth in paragraph (5); and
								(B)objective, documented,
				and quantifiable indicators, to the maximum extent possible.
								(5)Selection
				criteriaA country shall be selected under paragraph (4) on the
				basis of—
								(A)a documented high
				prevalence of trafficking in persons within the country; and
								(B)demonstrated political
				will and sustained commitment by the government of such country to undertake
				meaningful measures to address severe forms of trafficking in persons,
				including protection of victims and the enactment and enforcement of
				anti-trafficking laws against perpetrators.
								(6)Suspension and
				termination of assistance
								(A)In
				generalThe Secretary may suspend or terminate assistance
				provided under this subsection in whole or in part for a country or entity if
				the Secretary determines that—
									(i)the country or entity is
				engaged in activities that are contrary to the national security interests of
				the United States;
									(ii)the country or entity
				has engaged in a pattern of actions inconsistent with the criteria used to
				determine the eligibility of the country or entity, as the case may be;
				or
									(iii)the country or entity
				has failed to adhere to its responsibilities under the Compact.
									(B)ReinstatementThe
				Secretary may reinstate assistance for a country or entity suspended or
				terminated under this paragraph only if the Secretary determines that the
				country or entity has demonstrated a commitment to correcting each condition
				for which assistance was suspended or terminated under subparagraph
				(A).
								.
			104.Protection and
			 assistance for victims of trafficking
				(a)Task Force
			 activitiesSection 105(d)(6)
			 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)(6)) is
			 amended by inserting , and make reasonable efforts to distribute
			 information to enable all relevant Federal Government agencies to publicize the
			 National Human Trafficking Resource Center Hotline on their websites, in all
			 headquarters offices, and in all field offices throughout the United
			 States before the period at the end.
				(b)Congressional
			 briefingSection 107(a)(2) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(a)(2)) is
			 amended by inserting and shall brief Congress annually on such
			 efforts before the period at the end.
				105.Minimum standards for
			 the elimination of traffickingSection 108(b) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7106(b)) is amended—
				(1)in paragraph (3)—
					(A)by striking
			 peacekeeping and inserting diplomatic,
			 peacekeeping,;
					(B)by striking , and
			 measures and inserting , a transparent system for remediating or
			 punishing such public officials as a deterrent, measures; and
					(C)by inserting ,
			 effective bilateral, multilateral, or regional information sharing and
			 cooperation arrangements with source, transit, or destination countries in its
			 trafficking route, and effective policies or laws regulating foreign labor
			 recruiters and holding them civilly and criminally liable for fraudulent
			 recruiting before the period at the end;
					(2)in paragraph (4), by
			 inserting and has entered into bilateral, multilateral, or regional law
			 enforcement cooperation and coordination arrangements with source, transit, and
			 destination countries in its trafficking route before the period at the
			 end;
				(3)in paragraph (7)—
					(A)by inserting ,
			 including diplomats and soldiers,  after public
			 officials;
					(B)by striking
			 peacekeeping and inserting diplomatic,
			 peacekeeping,; and
					(C)by inserting A
			 government’s failure to appropriately address public allegations against such
			 public officials, especially once such officials have returned to their home
			 countries, shall be considered inaction under these criteria. after
			 such trafficking.;
					(4)by redesignating
			 paragraphs (9) through (11) as paragraphs (10) through (12), respectively;
			 and
				(5)by inserting after
			 paragraph (8) the following:
					
						(9)Whether the government
				has entered into transparent partnerships, cooperative arrangements, or
				agreements with—
							(A)domestic civil society
				organizations or the private sector to assist the government’s efforts to
				prevent trafficking, protect victims, and punish traffickers; or
							(B)the United States toward
				agreed goals and objectives in the collective fight against
				trafficking.
							.
				106.Best practices in
			 trafficking in persons eradicationSection 110(b) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7107(b)) is amended—
				(1)in paragraph (1)—
					(A)by striking with
			 respect to the status of severe forms of trafficking in persons that shall
			 include— and inserting describing the anti-trafficking efforts
			 of governments according to the minimum standards and criteria enumerated in
			 section 108, and the nature and scope of trafficking in persons in each country
			 and analysis of the trend lines for individual governmental efforts. The report
			 should include—;
					(B)in subparagraph (B), by
			 striking compliance; and inserting “compliance, including the
			 identification and mention of governments that—
						
							(A)are on such list and have
				demonstrated exemplary progress in their efforts to reach the minimum
				standards; or
							(B)have committed to the
				Secretary to accomplish certain actions before the subsequent year’s annual
				report in an attempt to reach full compliance with the minimum
				standards;
							;
					(C)in subparagraph (E), by
			 striking ; and; and inserting a semicolon;
					(D)in subparagraph (F), by
			 striking the period at the end and inserting ; and; and
					(E)by inserting at the end
			 the following:
						
							(G)a section entitled
				Exemplary Governments and Practices in the Eradication of Trafficking in
				Persons to highlight—
								(i)effective practices and
				use of innovation and technology in prevention, protection, prosecution, and
				partnerships, including by foreign governments, the private sector, and
				domestic civil society actors; and
								(ii)governments that have
				shown exemplary overall efforts to combat trafficking in
				persons.
								;
					(2)by striking paragraph
			 (2);
				(3)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
				(4)in paragraph (2), as
			 redesignated, by adding at the end the following:
					
						(E)Public
				noticeNot later than 30 days after notifying Congress of each
				country determined to have met the requirements under subclauses (I) through
				(III) of subparagraph (D)(ii), the Secretary of State shall provide a detailed
				description of the credible evidence supporting such determination on a
				publicly available website maintained by the Department of
				State.
						.
				107.Protections for
			 domestic workers and other nonimmigrantsSection 202 of the William Wilberforce
			 Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1375b) is
			 amended—
				(1)in subsection (a)—
					(A)in the subsection
			 heading, by inserting and
			 Video for Consular Waiting Rooms after
			 Information
			 Pamphlet; and
					(B)in paragraph (1)—
						(i)by inserting and
			 video after information pamphlet; and
						(ii)by adding at the end the
			 following: The video shall be distributed and shown in consular waiting
			 rooms in embassies and consulates determined to have the greatest concentration
			 of employment or education-based non-immigrant visa applicants, and where
			 sufficient video facilities exist in waiting or other rooms where applicants
			 wait or convene. The Secretary of State is authorized to augment video
			 facilities in such consulates or embassies in order to fulfill the purposes of
			 this section.;
						(2)in subsection (b), by
			 inserting and video after information
			 pamphlet;
				(3)in subsection (c)—
					(A)in paragraph (1), by
			 inserting and produce or dub the video after information
			 pamphlet; and
					(B)in paragraph (2), by
			 inserting and the video produced or dubbed after
			 translated; and
					(4)in subsection (d)—
					(A)in paragraph (1), by
			 inserting and video after information
			 pamphlet;
					(B)in paragraph (2), by
			 inserting and video after information pamphlet;
			 and
					(C)by adding at the end the
			 following:
						
							(4)Deadline for video
				development and distributionNot later than 1 year after the date
				of the enactment of the Trafficking Victims
				Protection Reauthorization Act of 2011, the Secretary of State
				shall make available the video developed under subsection (a) produced or
				dubbed in all the languages referred to in subsection
				(c).
							.
					108.Prevention of child
			 trafficking through child marriage
				(a)In
			 generalSection 106 of the Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7104), as amended by section 102, is further amended by adding
			 at the end the following:
					
						(k)Prevention of child
				trafficking through child marriageThe Secretary of State shall
				establish and implement a multi-year, multi-sectoral strategy—
							(1)to prevent child
				marriage;
							(2)to promote the
				empowerment of girls at risk of child marriage in developing countries;
							(3)that should address the
				unique needs, vulnerabilities, and potential of girls younger than 18 years of
				age in developing countries;
							(4)that targets areas in
				developing countries with high prevalence of child marriage; and
							(5)that includes diplomatic
				and programmatic
				initiatives.
							.
				(b)Inclusion of child
			 marriage status in reportsThe Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.) is amended—
					(1)in section 116 (22 U.S.C.
			 2151n), by adding at the end the following:
						
							(g)Child marriage
				status
								(1)In
				generalThe report required under subsection (d) shall include,
				for each country in which child marriage is prevalent, a description of the
				status of the practice of child marriage in such country.
								(2)Defined
				termIn this subsection, the term child marriage
				means the marriage of a girl or boy who is—
								(3)younger than the minimum
				age for marriage under the laws of the country in which such girl or boy is a
				resident; or
								(4)younger than 18 years of
				age, if no such law exists.
								;
				and
					(2)in section 502B (22
			 U.S.C. 2304), by adding at the end the following:
						
							(i)Child marriage
				status
								(1)In
				generalThe report required under subsection (b) shall include,
				for each country in which child marriage is prevalent, a description of the
				status of the practice of child marriage in such country.
								(2)Defined
				termIn this subsection, the term child marriage
				means the marriage of a girl or boy who is—
								(3)younger than the minimum
				age for marriage under the laws of the country in which such girl or boy is a
				resident; or
								(4)younger than 18 years of
				age, if no such law
				exists.
								.
					109.Child
			 soldiersSection 404 of the
			 William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
			 (22 U.S.C. 2370c–1) is amended—
				(1)in subsection (a), by
			 striking (b), (c), and (d), the authorities contained in section 516 or
			 541 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j or 2347) and
			 inserting (b) through (f), the authorities contained in sections 516,
			 541, and 551 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j, 2347, and
			 2348); and
				(2)by adding at the end the
			 following:
					
						(f)Exception for
				peacekeeping operationsThe limitation set forth in subsection
				(a) that relates to section 551 of the Foreign Assistance Act of 1961 shall not
				apply to programs that support military professionalization, security sector
				reform, heightened respect for human rights, peacekeeping preparation, or the
				demobilization and reintegration of child
				soldiers.
						.
				110.Presidential Award for
			 Technological Innovations To Combat Trafficking in PersonsSection 112B(a) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7109b(a)) is amended—
				(1)in the section heading,
			 by inserting and
			 Technological Innovations after Extraordinary
			 Efforts;
				(2)by inserting and
			 technological innovations after extraordinary
			 efforts.;
				(3)in paragraph (1), by
			 striking and at the end;
				(4)in paragraph (2), by
			 striking the period at the end and inserting a semicolon; and
				(5)by adding at the end the
			 following:
					
						(3)private sector entities;
				and
						(4)national governments or
				regional and local governmental
				units.
						.
				111.Contracting
			 requirementsSection 106(h) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(h)), as
			 redesignated by section 102, is amended—
				(1)by striking The
			 President and inserting the following:
					
						(1)In
				generalThe
				President
						;
				(2)by striking
			 subcontractor (i) and all that follows and inserting the
			 following: "subcontractor engages in, or uses labor recruiters or brokers who
			 engage in, acts related to trafficking in persons, the procurement of
			 commercial sex acts, or the use of forced labor in the performance of the
			 grant, contract, or cooperative agreement, including, if in furtherance of such
			 acts—
					(A)destroying, concealing,
			 removing, or confiscating an employee’s immigration documents without the
			 employee’s consent;
					(B)failing to assist with
			 the repatriation of an employee upon the end of employment, unless the employee
			 is a victim of human trafficking seeking victim services or legal redress in
			 the country of employment;
					(C)placing an employee in a
			 location or occupation other than the location or occupation that was indicated
			 to the employee when the employee was recruited, without the concurrence of the
			 employee;
					(D)charging recruited
			 employees placement fees equal to or greater than the employee’s annual salary
			 or half the employee’s total anticipated pay, whichever is less; and
					(E)any other activities that
			 support or promote trafficking in persons, the procurement of commercial sex
			 acts, or the use of forced labor in the performance of the grant, contract, or
			 cooperative agreement.”; and
					(3)by adding at the end the
			 following:
					
						(2)Contract compliance
				plan
							(A)Compliance plan and
				certification of subcontract reviewThe head of a Federal
				department or agency may not make or enter into a grant, contract, or
				cooperative agreement valued at $1,000,000 or more if performance will
				predominantly be conducted overseas in support of contingency operations,
				unless a duly designated representative of the entity receiving such grant,
				contract, or cooperative agreement certifies to the contracting officer, after
				having conducted due diligence, that—
								(i)the contracting entity
				has implemented a plan to prevent the activities described in subparagraphs (A)
				through (E) of paragraph (1) and is in compliance with such plan; and
								(ii)to the best of such
				representative’s knowledge, neither the contracting entity nor any subgrantee
				or subcontractor holding a subgrant or subcontract under such grant, contract,
				or cooperative agreement valued at $1,000,000 or more, is engaged in any of the
				activities described in such subparagraphs.
								(B)Contract
				evaluation
								(i)In
				generalIf the contracting officer for a grant, contract, or
				cooperative agreement described under subparagraph (A) receives any report that
				a contracting entity, or any subcontractor or subgrantee, has engaged in an
				activity described in paragraph (1), including reports from a contracting
				officer representative, an inspector general, an auditor, or any other official
				source, the contracting officer may, before renewing any remaining options for
				such grant, contract, or cooperative agreement, or the grant, contract, or
				cooperative agreement itself, attempt to resolve the areas of noncompliance or
				unsatisfactory performance and modify such grant, contract, or cooperative
				agreement to prevent future occurrences of such noncompliance or unsatisfactory
				performance.
								(ii)Effect of continued
				noncomplianceIf the contracting officer determines that the
				noncompliance or unsatisfactory performance under the grant, contract, or
				cooperative agreement described in clause (i) cannot be resolved and prevented
				in the future, the contracting officer—
									(I)may not renew any
				remaining options for such grant, contract, or cooperative agreement, or the
				grant, contract, or cooperative agreement itself, with such contracting entity;
				and
									(II)may terminate the grant,
				contract, or cooperative agreement without penalty if such grant, contract, or
				cooperative agreement was made or entered into after the effective date of this
				paragraph.
									(iii)Inclusion of credible
				reportsA contracting officer may enter in the past performance
				evaluation of a contractor any reports, determined to be credible by the
				contracting officer, that any entity has engaged in any activity described in
				subparagraphs (A) through (E) of paragraph (1), including reports from a
				contracting officer representative, an inspector general, an auditor, or any
				other official source.
								(3)Rule of
				constructionNothing in this subsection may be construed as
				superseding, restricting, or limiting the application of any Federal
				contracting law or
				regulation.
						.
				112.Department of Defense
			 reporting of trafficking in persons claims and violationsSection 105(d)(7)(H) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)(H)) is amended—
				(1)in clause (ii), by
			 striking ; and and inserting a semicolon;
				(2)by redesignating clause
			 (iii) as clause (iv);
				(3)by inserting after clause
			 (ii) the following new clause:
					
						(iii)all known trafficking
				in persons cases reported to the Under Secretary of Defense for Personnel and
				Readiness;
						;
				(4)in clause (iv), as
			 redesignated by paragraph (2), by striking the semicolon at the end and
			 inserting ; and; and
				(5)by adding at the end the
			 following new clause:
					
						(v)all trafficking in
				persons activities of contractors reported to the Under Secretary of Defense
				for Acquisition Technology and
				Logistics;
						.
				IICombating Trafficking in
			 Persons in the United States
			APenalties against
			 traffickers and other crimes
				201.Criminal trafficking
			 offenses
					(a)RICO
			 amendmentSection 1961(1)(B) of title 18, United States Code, is
			 amended by inserting section 1351 (relating to fraud in foreign labor
			 contracting), before section 1425.
					(b)Engaging in illicit
			 sexual conduct in foreign placesSection 2423(c) of title 18,
			 United States Code, is amended by inserting or resides, either
			 temporarily or permanently, in a foreign country after
			 commerce.
					(c)Unlawful conduct with
			 respect to documents
						(1)In
			 generalChapter 77 of title 18, United States Code, is amended by
			 adding at the end the following:
							
								1597.Unlawful conduct with
				respect to immigration documents
									(a)Destruction,
				concealment, removal, confiscation, or possession of immigration
				documentsIt shall be unlawful for any person to knowingly
				destroy, conceal, remove, confiscate, or possess, an actual or purported
				passport or other immigration document of another individual —
										(1)in the course of
				violating section 1351 of this title or section 274 of the Immigration and
				Nationality Act (8 U.S.C. 1324);
										(2)with intent to violate
				section 1351 of this title or section 274 of the Immigration and Nationality
				Act (8 U.S.C. 1324); or
										(3)in order to, without
				lawful authority, maintain, prevent, or restrict the labor of services of the
				individual.
										(b)PenaltyAny
				person who violates subsection (a) shall be fined under this title, imprisoned
				for not more than 1 year, or both.
									(c)ObstructionAny
				person who knowingly obstructs, attempts to obstruct, or in any way interferes
				with or prevents the enforcement of this section, shall be subject to the
				penalties described in subsection
				(b).
									.
						(2)Technical and
			 conforming amendmentThe table of sections for chapter 77 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
							
								
									1597. Unlawful conduct with
				respect to immigration
				documents.
								
								.
						202.Civil remedies;
			 clarifying definition
					(a)Civil remedy for
			 personal injuriesSection 2255 of title 18, United States Code,
			 is amended—
						(1)in subsection (a), by
			 striking section 2241(c) and inserting section 1589,
			 1590, 1591, 2241(c); and
						(2)in subsection (b), by
			 striking six years and inserting 10 years.
						(b)Definition
						(1)In
			 generalSection 103 of the Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7102) is amended—
							(A)by redesignating
			 paragraphs (1) through (14) as paragraphs (2) through (15),
			 respectively;
							(B)by inserting before
			 paragraph (2), as redesignated, the following:
								
									(1)Abuse or threatened
				abuse of law or legal processThe term abuse or threatened
				abuse of the legal process means the use or threatened use of a law or
				legal process, whether administrative, civil, or criminal, in any manner or for
				any purpose for which the law was not designed, in order to exert pressure on
				another person to cause that person to take some action or refrain from taking
				some action.
									;
				
							(C)in paragraph (14), as
			 redesignated, by striking paragraph (8) and inserting
			 paragraph (9); and
							(D)in paragraph (15), as
			 redesignated, by striking paragraph (8) or (9) and inserting
			 paragraph (9) or (10).
							(2)Technical and
			 conforming amendments
							(A)Trafficking Victims
			 Protection Act of 2000The Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7101 et eq.) is amended—
								(i)in section 110(e) (22
			 U.S.C. 7107(e))—
									(I)by striking
			 section 103(7)(A) and inserting section
			 103(8)(A); and
									(II)by striking
			 section 103(7)(B) and inserting section
			 103(8)(B); and
									(ii)in section 113(g)(2) (22
			 U.S.C. 7110(g)(2)), by striking section 103(8)(A) and inserting
			 section 103(9)(A).
								(B)North Korean Human
			 Rights Act of 2004Section 203(b)(2) of the North Korean Human
			 Rights Act of 2004 (22 U.S.C. 7833(b)(2)) is amended by striking section
			 103(14) and inserting section 103(15).
							(C)Trafficking Victims
			 Protection Reauthorization Act of 2005Section 207 of the
			 Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044e)
			 is amended—
								(i)in paragraph (1), by
			 striking section 103(8) and inserting section
			 103(9);
								(ii)in paragraph (2), by
			 striking section 103(9) and inserting section
			 103(10); and
								(iii)in paragraph (3), by
			 striking section 103(3) and inserting section
			 103(4).
								(D)Violence Against Women
			 and Department of Justice Reauthorization Act of 2005Section
			 111(a)(1) of the Violence Against Women and Department of Justice
			 Reauthorization Act of 2005 (42 U.S.C. 14044f(a)(1)) is amended by striking
			 paragraph (8) and inserting paragraph (9).
							BEnsuring availability of
			 possible witnesses and informants
				211.Protections for
			 trafficking victims who cooperate with law enforcementSection 101(a)(15)(T)(ii)(III) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)(ii)(III) is amended by
			 inserting , or any adult or minor children of a derivative beneficiary
			 of the alien, as after age.
				212.Protection against
			 fraud in foreign labor contractingSection 101(a)(15)(U)(iii) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)(iii)) is amended by
			 inserting fraud in foreign labor contracting (as defined in section 1351
			 of title 18, United States Code); after perjury;.
				CEnsuring interagency
			 coordination and expanded reporting
				221.Reporting requirements
			 for the Attorney GeneralSection 105(d)(7) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7103(d)(7)) is amended—
					(1)by redesignating
			 subparagraphs (D) through (J) as subparagraphs (I) through (O);
					(2)by striking subparagraphs
			 (B) and (C) and inserting the following:
						
							(B)the number of persons who
				have been granted continued presence in the United States under section
				107(c)(3) during the preceding fiscal year and the mean and median time taken
				to adjudicate applications submitted under such section, including the time
				from the receipt of an application by law enforcement to the issuance of
				continued presence, and a description of any efforts being taken to reduce the
				adjudication and processing time while ensuring the safe and competent
				processing of the applications;
							(C)the number of persons who
				have applied for, been granted, or been denied a visa or otherwise provided
				status under subparagraph (T)(i) or (U)(i) of section 101(a)(15) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) during the preceding
				fiscal year;
							(D)the number of persons who
				have applied for, been granted, or been denied a visa or status under clause
				(ii) of section 101(a)(15)(T) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)(T)) during the preceding fiscal year, broken down by the number of
				such persons described in subclauses (I), (II), and (III) of such clause
				(ii);
							(E)the amount of Federal
				funds expended in direct benefits paid to individuals described in subparagraph
				(D) in conjunction with T visa status;
							(F)the number of persons who
				have applied for, been granted, or been denied a visa or status under section
				101(a)(15)(U)(i) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)(U)(i)) during the preceding fiscal year;
							(G)the mean and median time
				in which it takes to adjudicate applications submitted under the provisions of
				law set forth in subparagraph (C), including the time between the receipt of an
				application and the issuance of a visa and work authorization;
							(H)any efforts being taken
				to reduce the adjudication and processing time, while ensuring the safe and
				competent processing of the
				applications;
							;
					(3)in subparagraph (N)(iii),
			 as redesignated, by striking and at the end;
					(4)in subparagraph (O), as
			 redesignated, by striking the period at the end and inserting ;
			 and; and
					(5)by adding at the end the
			 following:
						
							(P)the activities undertaken
				by Federal agencies to train appropriate State, tribal, and local government
				and law enforcement officials to identify victims of severe forms of
				trafficking, including both sex and labor trafficking;
							(Q)the activities undertaken
				by Federal agencies in cooperation with State, tribal, and local law
				enforcement officials to identify, investigate, and prosecute offenses under
				sections 1581, 1583, 1584, 1589, 1590, 1592, and 1594 of title 18, United
				States Code, or equivalent State offenses, including, in each fiscal
				year—
								(i)the number, age, gender,
				country of origin, and citizenship status of victims identified for each
				offense;
								(ii)the number of
				individuals charged, and the number of individuals convicted, under each
				offense;
								(iii)the number of
				individuals referred for prosecution for State offenses, including offenses
				relating to the purchasing of commercial sex acts;
								(iv)the number of victims
				granted continued presence in the United States under section 107(c)(3);
				and
								(v)the number of victims
				granted a visa or otherwise provided status under subparagraph (T)(i) or (U)(i)
				of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)); and
								(R)the activities undertaken
				by the Department of Justice and the Department of Health and Human Services to
				meet the specific needs of minor victims of domestic trafficking, including
				actions taken pursuant to subsection (f) and section 202(a) of the Trafficking
				Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044(a)), and the
				steps taken to increase cooperation among Federal agencies to ensure the
				effective and efficient use of programs for which the victims are
				eligible.
							.
					222.Reporting requirements
			 for the Secretary of LaborSection 105(b) of the Trafficking Victims
			 Protection Act of 2005 (22 U.S.C. 7112(b)) is amended by adding at the end the
			 following:
					
						(3)Submission to
				congressNot later than December 1, 2012, and every 2 years
				thereafter, the Secretary of Labor shall submit the list developed under
				paragraph (2)(C) to
				Congress.
						.
				223.Information sharing to
			 combat child labor and slave laborSection 105(a) of the Trafficking Victims
			 Protection Act of 2005 (22 U.S.C. 7112(a)) is amended by adding at the end the
			 following:
					
						(3)Information
				sharingThe Secretary of State shall, on a regular basis, provide
				information relating to child labor and forced labor in the production of goods
				in violation of international standards to the Department of Labor to be used
				in developing the list described in subsection
				(b)(2)(C).
						.
				224.Government training
			 efforts to include the Department of LaborSection 107(c)(4) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7105(c)(4)) is amended—
					(1)in the first sentence, by
			 inserting the Department of Labor, the Equal Employment Opportunity
			 Commission, before and the Department; and
					(2)in the second sentence,
			 by inserting , in consultation with the Secretary of Labor,
			 before shall provide.
					225.GAO report on the use
			 of foreign labor contractors
					(a)In
			 generalNot later than 2
			 years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit a report on the use of foreign labor contractors
			 to—
						(1)the Committee on the Judiciary of the
			 Senate;
						(2)the Committee on Health, Education, Labor, and Pensions of
			 the Senate;
						(3)the Committee on the Judiciary of the House of
			 Representatives; and
						(4)the Committee on Education and the Workforce of the House of
			 Representatives.
						(b)ContentsThe report under subsection (a) should, to
			 the extent possible—
						(1)address the role and practices of United
			 States employers in—
							(A)the use of labor recruiters or brokers;
			 or
							(B)directly recruiting foreign workers;
							(2)analyze the laws that protect such workers,
			 both overseas and domestically;
						(3)describe the oversight and enforcement
			 mechanisms in Federal departments and agencies for such laws; and
						(4)identify any gaps that may exist in these
			 protections; and
						(5)recommend possible actions for Federal
			 departments and agencies to combat any abuses.
						(c)RequirementsThe report under subsection (a)
			 shall—
						(1)describe the role of labor recruiters or
			 brokers working in countries that are sending workers and receiving funds,
			 including any identified involvement in labor abuses;
						(2)describe the role and practices of
			 employers in the United States that commission labor recruiters or brokers or
			 directly recruit foreign workers;
						(3)describe the role of Federal departments
			 and agencies in overseeing and regulating the foreign labor recruitment
			 process, including certifying and enforcing under existing regulations;
						(4)describe the type of jobs
			 and the numbers of positions in the United States that have been filled through
			 foreign workers during each of the last 8 years, including positions within the
			 Federal Government;
						(5)describe any efforts or
			 programs undertaken by Federal, State and local government entities to
			 encourage employers, directly or indirectly, to use foreign workers or to
			 reward employers for using foreign workers; and
						(6)based on the information required under
			 paragraphs (1) through (3), identify any common abuses of foreign workers and
			 the employment system, including the use of fees and debts, and recommendations
			 of actions that could be taken by Federal departments and agencies to combat
			 any identified abuses.
						226.Oversight of
			 Department of Justice programsAll grants awarded by the Attorney General
			 under this Act shall be subject to the following accountability
			 provisions:
					(1)Audit
			 requirementBeginning in fiscal year 2012, and in each fiscal
			 year thereafter, the Inspector General of the Department of Justice shall
			 conduct an audit of not fewer than 10 percent of all recipients of grants under
			 this Act to prevent waste, fraud, and abuse of funds by grantees.
					(2)Mandatory
			 exclusionA recipient of grant funds under this Act that is found
			 to have an unresolved audit finding shall not be eligible to receive grant
			 funds under this Act during the 2 fiscal years beginning after the 6-month
			 period described in paragraph (5).
					(3)PriorityIn
			 awarding grants under this Act, the Attorney General shall give priority to
			 eligible entities that, during the 3 fiscal years before submitting an
			 application for a grant under this Act, did not have an unresolved audit
			 finding showing a violation in the terms or conditions of a Department of
			 Justice grant program.
					(4)ReimbursementIf
			 an entity is awarded grant funds under this Act during the 2-fiscal-year period
			 in which the entity is barred from receiving grants under paragraph (2), the
			 Attorney General shall—
						(A)deposit an amount equal
			 to the grant funds that were improperly awarded to the grantee into the General
			 Fund of the Treasury; and
						(B)seek to recoup the costs
			 of the repayment to the fund from the grant recipient that was erroneously
			 awarded grant funds.
						(5)Defined
			 termIn this subsection, the term unresolved audit
			 finding means an audit report finding, statement, or recommendation that
			 the grantee has utilized grant funds for an unauthorized expenditure or
			 otherwise unallowable cost that is not closed or resolved within a 6-month
			 period beginning on the date of an initial notification of the finding or
			 recommendation.
					(6)Matching
			 requirement
						(A)In
			 generalUnless otherwise explicitly provided, no funds may be
			 expended for grants to non-federal entities until a 25 percent non-Federal
			 match has been secured by the grantee to carry out this subsection.
						(B)Cash
			 requirementNot less than 60 percent of the matching requirement
			 described in subparagraph (A) shall be in cash.
						(C)In-kind
			 contributionsNo more than 40 percent of the matching requirement
			 described in subparagraph (A) may be in-kind contributions. In this
			 subparagraph, the term in-kind contributions means legal or other
			 related professional services and office space that directly relate to the
			 purpose for which the grant was awarded.
						(7)Nonprofit organization
			 requirements
						(A)DefinitionFor
			 purposes of this section and the grant programs described in this Act, the term
			 nonprofit organization means an organization that is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from
			 taxation under section 501(a) of such Code.
						(B)ProhibitionThe
			 Attorney General may not award a grant under any grant program described in
			 this Act to a nonprofit organization that holds money in offshore accounts for
			 the purpose of avoiding paying the tax described in section 511(a) of the
			 Internal Revenue Code of 1986.
						(C)Disclosure(C)
			 DISCLOSURE.—Each nonprofit organization that is awarded a grant under a grant
			 program described in this Act and uses the procedures prescribed in regulations
			 to create a rebuttable presumption of reasonableness for the compensation of
			 its officers, directors, trustees and key employees, shall disclose to the
			 Attorney General, in the application for the grant, the process for determining
			 such compensation, including the independent persons involved in reviewing and
			 approving such compensation, the comparability data used, and contemporaneous
			 substantiation of the deliberation and decision. Upon request, the Attorney
			 General shall make the information disclosed under this subsection available
			 for public inspection.
						(8)Administrative
			 expensesNot more than 5 percent of the amounts authorized to be
			 appropriated in any fiscal year under subsections (b)(2) and (f) of section
			 107(f) of the Trafficking Victims Protection Act of 2000, section 204 of the
			 Trafficking Victims Protection Reauthorization Act of 2005, and section 231 of
			 this Act may be used by the Attorney General for salaries and administrative
			 expenses of the Department of Justice.
					(9)Conference
			 expenditures
						(A)LimitationNo
			 amounts authorized to be appropriated to the Department of Justice under this
			 Act may be used by the Attorney General, or by any individual or organization
			 awarded funds under this Act, to host or support any expenditure for
			 conferences, unless the Deputy Attorney General or the appropriate Assistant
			 Attorney General provides prior written authorization that the funds may be
			 expended to host a conference.
						(B)Written
			 approvalWritten approval under subparagraph (A) may not be
			 delegated and shall include a written estimate of all costs associated with the
			 conference, including the cost of all food and beverages, audio/visual
			 equipment, honoraria for speakers, and any entertainment.
						(C)ReportThe
			 Deputy Attorney General shall submit an annual report to the
			 Committee on the Judiciary of the
			 Senate and the Committee on
			 the Judiciary of the House of Representatives on all
			 conference expenditures approved and denied.
						(10)Prohibition on
			 lobbying activity
						(A)In
			 generalAmounts authorized to be appropriated under this Act may
			 not be utilized by any grant recipient to—
							(i)lobby any representative
			 of the Department of Justice regarding the award of grant funding; or
							(ii)lobby any representative
			 of a federal, state, local, or tribal government regarding the award of grant
			 funding.
							(B)PenaltyIf
			 the Attorney General determines that any recipient of a grant under this Act
			 has violated subparagraph (A), the Attorney General shall—
							(i)require the grant
			 recipient to repay the grant in full; and
							(ii)prohibit the grant
			 recipient from receiving another grant under this Act for not less than 5
			 years.
							(11)Annual
			 certificationBeginning in the first fiscal year beginning after
			 the date of the enactment of this Act, the Assistant Attorney General for the
			 Office of Justice Programs shall submit, to
			 Committee on the Judiciary of the
			 Senate, the Committee on
			 Appropriations of the Senate, the
			 Committee on the Judiciary of the House of
			 Representatives, and the Committee on Appropriations of the House of
			 Representatives, an annual certification that—
						(A)all audits issued by the
			 Office of the Inspector General under paragraph (1) have been completed and
			 reviewed by the Assistant Attorney General for the Office of Justice
			 Programs;
						(B)all mandatory exclusions
			 required under paragraph (2) have been issued;
						(C)all reimbursements
			 required under paragraph (4) have been made; and
						(D)includes a list of any
			 grant recipients excluded under paragraph (2) from the previous year.
						DEnhancing State and local
			 efforts to combat trafficking in persons
				231.Assistance for
			 domestic minor sex trafficking victims
					(a)In
			 generalSection 202 of the
			 Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044a)
			 is amended to read as follows:
						
							202.Establishment of a
				grant program to develop, expand, and strengthen assistance programs for
				certain persons subject to trafficking
								(a)DefinitionsIn
				this section:
									(1)Assistant
				secretaryThe term Assistant Secretary means the
				Assistant Secretary for Children and Families of the Department of Health and
				Human Services.
									(2)Assistant attorney
				generalThe term Assistant Attorney General means
				the Assistant Attorney General for the Office of Justice Programs of the
				Department of Justice.
									(3)Eligible
				entityThe term eligible entity means a State or
				unit of local government that—
										(A)has significant criminal
				activity involving sex trafficking of minors;
										(B)has demonstrated
				cooperation between Federal, State, local, and, where applicable, tribal law
				enforcement agencies, prosecutors, and social service providers in addressing
				sex trafficking of minors;
										(C)has developed a workable,
				multi-disciplinary plan to combat sex trafficking of minors, including—
											(i)building or establishing
				a residential care facility for minor victims of sex trafficking;
											(ii)the provision of
				rehabilitative care to minor victims of sex trafficking;
											(iii)the provision of
				specialized training for law enforcement officers and social service providers
				for all forms of sex trafficking, with a focus on sex trafficking of
				minors;
											(iv)prevention, deterrence,
				and prosecution of offenses involving sex trafficking of minors;
											(v)cooperation or referral
				agreements with organizations providing outreach or other related services to
				runaway and homeless youth; and
											(vi)law enforcement
				protocols or procedures to screen all individuals arrested for prostitution,
				whether adult or minor, for victimization by sex trafficking and by other
				crimes, such as sexual assault and domestic violence; and
											(D)provides assurance that a
				minor victim of sex trafficking shall not be required to collaborate with law
				enforcement to have access to residential care or services provided with a
				grant under this section.
										(4)Minor victim of sex
				traffickingThe term minor victim of sex trafficking
				means an individual who—
										(A)is younger than 18 years
				of age, and is a victim of an offense described in section 1591(a) of title 18,
				United States Code, or a comparable State law; or
										(B)(i)is not younger than
				18 years of age nor older than 20 years of age;
											(ii)before the individual
				reached 18 years of age, was described in subparagraph (A); and
											(iii)was receiving shelter
				or services as a minor victim of sex trafficking.
											(5)Qualified
				nongovernmental organizationThe term qualified
				nongovernmental organization means an organization that—
										(A)is not a State or unit of
				local government, or an agency of a State or unit of local government;
										(B)has demonstrated
				experience providing services to victims of sex trafficking or related
				populations (such as runaway and homeless youth), or employs staff specialized
				in the treatment of sex trafficking victims; and
										(C)demonstrates a plan to
				sustain the provision of services beyond the period of a grant awarded under
				this section.
										(6)Sex trafficking of a
				minorThe term sex trafficking of a minor means an
				offense described in section 1591(a) of title 18, United States Code, or a
				comparable State law, against a minor.
									(b)Sex trafficking block
				grants
									(1)Grants
				authorized
										(A)In
				generalThe Assistant Attorney General, in consultation with the
				Assistant Secretary, may make block grants to 4 eligible entities located in
				different regions of the United States to combat sex trafficking of
				minors.
										(B)RequirementNot
				fewer than 1 of the block grants made under subparagraph (A) shall be awarded
				to an eligible entity with a State population of less than 5,000,000.
										(C)Grant
				amountSubject to the availability of appropriations under
				subsection (g) to carry out this section, each grant made under this section
				shall be for an amount not less than $1,500,000 and not greater than
				$2,000,000.
										(D)Duration
											(i)In
				generalA grant made under this section shall be for a period of
				1 year.
											(ii)Renewal
												(I)In
				generalThe Assistant Attorney General may renew a grant under
				this section for up to 3 1-year periods.
												(II)PriorityIn
				making grants in any fiscal year after the first fiscal year in which grants
				are made under this section, the Assistant Attorney General shall give priority
				to an eligible entity that received a grant in the preceding fiscal year and is
				eligible for renewal under this subparagraph, taking into account any
				evaluation of the eligible entity conducted under paragraph (4), if
				available.
												(E)ConsultationIn
				carrying out this section, the Assistant Attorney General shall consult with
				the Assistant Secretary with respect to—
											(i)evaluations of grant
				recipients under paragraph (4);
											(ii)avoiding unintentional
				duplication of grants; and
											(iii)any other areas of
				shared concern.
											(2)Use of funds
										(A)AllocationNot
				less than 67 percent of each grant made under paragraph (1) shall be used by
				the eligible entity to provide residential care and services (as described in
				clauses (i) through (iv) of subparagraph (B)) to minor victims of sex
				trafficking through qualified nongovernmental organizations.
										(B)Authorized
				activitiesGrants awarded pursuant to paragraph (2) may be used
				for—
											(i)providing residential
				care to minor victims of sex trafficking, including temporary or long-term
				placement as appropriate;
											(ii)providing 24-hour
				emergency social services response for minor victims of sex trafficking;
											(iii)providing minor victims
				of sex trafficking with clothing and other daily necessities needed to keep
				such victims from returning to living on the street;
											(iv)case management services
				for minor victims of sex trafficking;
											(v)mental health counseling
				for minor victims of sex trafficking, including specialized counseling and
				substance abuse treatment;
											(vi)legal services for minor
				victims of sex trafficking;
											(vii)specialized training
				for social service providers, public sector personnel, and private sector
				personnel likely to encounter sex trafficking victims on issues related to the
				sex trafficking of minors and severe forms of trafficking in persons;
											(viii)outreach and education
				programs to provide information about deterrence and prevention of sex
				trafficking of minors;
											(ix)programs to provide
				treatment to individuals charged or cited with purchasing or attempting to
				purchase sex acts in cases where—
												(I)a treatment program can
				be mandated as a condition of a sentence, fine, suspended sentence, or
				probation, or is an appropriate alternative to criminal prosecution; and
												(II)the individual was not
				charged with purchasing or attempting to purchase sex acts with a minor;
				and
												(x)screening and referral of
				minor victims of severe forms of trafficking in persons.
											(3)Application
										(A)In
				generalEach eligible entity desiring a grant under this section
				shall submit an application to the Assistant Attorney General at such time, in
				such manner, and accompanied by such information as the Assistant Attorney
				General may reasonably require.
										(B)ContentsEach
				application submitted pursuant to subparagraph (A) shall—
											(i)describe the activities
				for which assistance under this section is sought; and
											(ii)provide such additional
				assurances as the Assistant Attorney General determines to be essential to
				ensure compliance with the requirements of this section.
											(4)EvaluationThe
				Assistant Attorney General shall enter into a contract with an academic or
				non-profit organization that has experience in issues related to sex
				trafficking of minors and evaluation of grant programs to conduct an annual
				evaluation of each grant made under this section to determine the impact and
				effectiveness of programs funded with the grant.
									(c)Mandatory
				exclusionAn eligible entity that receives a grant under this
				section that is found to have utilized grant funds for any unauthorized
				expenditure or otherwise unallowable cost shall not be eligible for any grant
				funds awarded under the grant for 2 fiscal years following the year in which
				the unauthorized expenditure or unallowable cost is reported.
								(d)Compliance
				requirementAn eligible entity shall not be eligible to receive a
				grant under this section if, during the 5 fiscal years before the eligible
				entity submits an application for the grant, the eligible entity has been found
				to have violated the terms or conditions of a Government grant program by
				utilizing grant funds for unauthorized expenditures or otherwise unallowable
				costs.
								(e)Administrative
				capThe cost of administering the grants authorized by this
				section shall not exceed 3 percent of the total amount appropriated to carry
				out this section.
								(f)Audit
				requirementFor fiscal years 2014 and 2015, the Inspector General
				of the Department of Justice shall conduct an audit of all 4 eligible entities
				that receive block grants under this section.
								(g)Match
				requirementAn eligible entity that receives a grant under this
				section shall provide a non-Federal match in an amount equal to not less
				than—
									(1)15 percent of the grant
				during the first year;
									(2)25 percent of the grant
				during the first renewal period;
									(3)40 percent of the grant
				during the second renewal period; and
									(4)50 percent of the grant
				during the third renewal period.
									(h)No limitation on
				section 204 grantsAn entity that applies for a grant under
				section 204 is not prohibited from also applying for a grant under this
				section.
								(i)Authorization of
				appropriationsThere are authorized to be appropriated $8,000,000
				to the Attorney General for each of the fiscal years 2012 through 2015 to carry
				out this section.
								(j)GAO
				evaluationNot later than 30
				months after the date of the enactment of this Act, the Comptroller General of
				the United States shall submit a report to Congress that contains—
									(1)an evaluation of the impact of this section
				in aiding minor victims of sex trafficking in the jurisdiction of the entity
				receiving the grant; and
									(2)recommendations, if any, regarding any
				legislative or administrative action the Comptroller General determines
				appropriate.
									.
					(b)Sunset
			 provisionThe amendment made by subsection (a) shall be effective
			 during the 4-year period beginning on the date of the enactment of this
			 Act.
					232.Expanding local law
			 enforcement grants for investigations and prosecutions of
			 traffickingSection 204 of the
			 Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044c)
			 is amended—
					(1)in subsection
			 (a)(1)—
						(A)in subparagraph (A), by
			 striking , which involve United States citizens, or aliens admitted for
			 permanent residence, and;
						(B)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E),
			 respectively; and
						(C)by inserting after
			 subparagraph (A) the following:
							
								(B)to train law enforcement
				personnel how to identify victims of severe forms of trafficking in persons and
				related offenses;
								;
				and
						(D)in subparagraph (C), as
			 redesignated, by inserting and prioritize the investigations and
			 prosecutions of those cases involving minor victims after sex
			 acts;
						(2)by redesignating
			 subsection (d) as subsection (e);
					(3)by inserting after
			 subsection (c) the following:
						
							(d)No limitation on
				section 202 grant applicationsAn entity that applies for a grant
				under section 202 is not prohibited from also applying for a grant under this
				section.
							;
					(4)in subsection (e), as
			 redesignated, by striking $20,000,000 for each of the fiscal years 2008
			 through 2011 and inserting $10,000,000 for each of the fiscal
			 years 2012 through 2015; and
					(5)by adding at the end the
			 following:
						
							(f)GAO evaluation and
				reportNot later than 30 months after the date of enactment of
				this Act, the Comptroller General of the United States shall conduct a study of
				and submit to Congress a report evaluating the impact of this section
				on—
								(1)the ability of law
				enforcement personnel to identify victims of severe forms of trafficking in
				persons and investigate and prosecute cases against offenders, including
				offenders who engage in the purchasing of commercial sex acts with a minor;
				and
								(2)recommendations, if any,
				regarding any legislative or administrative action the Comptroller General
				determines appropriate to improve the ability described in paragraph
				(1).
								.
					233.Model State criminal
			 law protection for child trafficking victims and survivorsSection 225(b) of the Trafficking Victims
			 Reauthorization Act of 2008 (22 U.S.C. 7101 note) is amended—
					(1)in paragraph (1), by
			 striking and at the end;
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)protects children
				exploited through prostitution by including safe harbor provisions that—
								(A)treat an individual under
				18 years of age who has been arrested for engaging in, or attempting to engage
				in, a sexual act with another person in exchange for monetary compensation as a
				victim of a severe form of trafficking in persons;
								(B)prohibit the charging or
				prosecution of an individual described in subparagraph (A) for a prostitution
				offense;
								(C)require the referral of
				an individual described in subparagraph (A) to appropriate service providers,
				including comprehensive service or community-based programs that provide
				assistance to child victims of commercial sexual exploitation; and
								(D)provide that an individual described in
				subparagraph (A) shall not be required to prove fraud, force, or coercion in
				order to receive the protections described under this
				paragraph;
								.
					IIIAuthorization of
			 appropriations
			301.Adjustment of
			 authorization levels for the Trafficking Victims Protection Act of
			 2000The Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7101 et seq.) is amended—
				(1)in section 112A(b)(4) (22
			 U.S.C. 7109a(b)(4))—
					(A)by striking
			 $2,000,000 and inserting $1,000,000; and
					(B)by striking 2008
			 through 2011 and inserting 2012 through 2015; and
					(2)in section 113 (22 U.S.C.
			 7110)—
					(A)subsection (a)—
						(i)by striking
			 $5,500,000 for each of the fiscal years 2008 through 2011 each
			 place it appears and inserting $2,000,000 for each of the fiscal years
			 2012 through 2015;
						(ii)by inserting ,
			 including regional trafficking in persons officers, after for
			 additional personnel,; and
						(iii)by striking ,
			 and $3,000 for official reception and representation expenses;
						(B)in subsection (b)—
						(i)in paragraph (1), by
			 striking $12,500,000 for each of the fiscal years 2008 through
			 2011 and inserting $14,500,000 for each of the fiscal years 2012
			 through 2015; and
						(ii)in paragraph (2), by
			 striking to the Secretary of Health and Human Services and all
			 that follows and inserting $8,000,000 to the Secretary of Health and
			 Human Services for each of the fiscal years 2012 through 2015.;
						(C)in subsection
			 (c)(1)—
						(i)in subparagraph (A), by
			 striking 2008 through 2011 each place it appears and inserting
			 2012 through 2015;
						(ii)in subparagraph
			 (B)—
							(I)by striking
			 $15,000,000 for fiscal year 2003 and $10,000,000 for each of the fiscal
			 years 2008 through 2011 and inserting $10,000,000 for each of
			 the fiscal years 2012 through 2015; and
							(II)by striking 2008
			 through 2011 and inserting 2012 through 2015; and
							(iii)in subparagraph (C), by
			 striking 2008 through 2011 and inserting 2012 through
			 2015;
						(D)in subsection (d)—
						(i)by redesignating
			 subparagraphs (A) through (C) as paragraphs (1) through (3), respectively, and
			 moving such paragraphs 2 ems to the left;
						(ii)in the paragraph (1), as
			 redesignated, by striking $10,000,000 for each of the fiscal years 2008
			 through 2011 and inserting $11,000,000 for each of the fiscal
			 years 2012 through 2015; and
						(iii)in paragraph (3), as
			 redesignated, by striking to the Attorney General and all that
			 follows and inserting $11,000,000 to the Attorney General for each of
			 the fiscal years 2012 through 2015.;
						(E)in subsection (e)—
						(i)in paragraph (1), by
			 striking $15,000,000 for each of the fiscal years 2008 through
			 2011 and inserting $7,500,000 for each of the fiscal years 2012
			 through 2015; and
						(ii)in paragraph (2), by
			 striking $15,000,000 for each of the fiscal years 2008 through
			 2011 and inserting $7,500,000 for each of the fiscal years 2012
			 through 2015;
						(F)in subsection (f), by
			 striking $10,000,000 for each of the fiscal years 2008 through
			 2011 and inserting $5,000,000 for each of the fiscal years 2012
			 through 2015; and
					(G)in subsection (i), by
			 striking $18,000,000 for each of the fiscal years 2008 through
			 2011 and inserting $10,000,000 for each of the fiscal years 2012
			 through 2015.
					302.Adjustment of
			 authorization levels for the Trafficking Victims Protection Reauthorization Act
			 of 2005The Trafficking
			 Victims Protection Reauthorization Act of 2005 (Public Law 109–164) is
			 amended—
				(1)by striking section
			 102(b)(7); and
				(2)in section 201(c)(2), by
			 striking $1,000,000 for each of the fiscal years 2008 through
			 2011 and inserting $250,000 for each of the fiscal years 2012
			 through 2015.
				IVUnaccompanied Alien
			 Children
			401.Appropriate custodial
			 settings for unaccompanied minors who reach the age of majority while in
			 Federal custodySection
			 235(c)(2) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232(c)(2)) is amended—
				(1)by striking
			 Subject to and inserting the following:
					
						(A)Minors in department of
				health and human services custodySubject
				to
						; and
				(2)by adding at the end the
			 following:
					
						(B)Aliens transferred from
				department of health and human services to department of homeland security
				custodyIf a minor described in subparagraph (A) reaches 18 years
				of age and is transferred to the custody of the Secretary of Homeland Security,
				the Secretary shall consider placement in the least restrictive setting
				available after taking into account the alien's danger to self, danger to the
				community, and risk of flight. Such aliens shall be eligible to participate in
				alternative to detention programs, utilizing a continuum of alternatives based
				on the alien's need for supervision, which may include placement of the alien
				with an individual or an organizational sponsor, or in a supervised group
				home.
						.
				402.Appointment of child
			 advocates for unaccompanied minorsSection 235(c)(6) of the William Wilberforce
			 Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C.
			 1232(c)(6)) is amended—
				(1)by striking The
			 Secretary and inserting the following:
					
						(A)In
				generalThe Secretary
						;
				and
				(2)by striking and
			 criminal; and
				(3)by adding at the end the
			 following:
					
						(B)Appointment of child
				advocates
							(i)Initial
				sitesNot later than 2 years after the date of the enactment of
				the Trafficking Victims Protection
				Reauthorization Act of 2011, the Secretary of Health and Human
				Services shall appoint child advocates at 3 new immigration detention sites to
				provide independent child advocates for trafficking victims and vulnerable
				unaccompanied alien children.
							(ii)Additional
				sitesNot later than 3 years after the date of the enactment of
				the Trafficking Victims Protection
				Reauthorization Act of 2011, the Secretary shall appoint child
				advocates at not more than 3 additional immigration detention sites.
							(iii)Selection of
				sitesSites at which child advocate programs will be established
				under this subparagraph shall be located at immigration detention sites at
				which more than 50 children are held in immigration custody, and shall be
				selected sequentially, with priority given to locations with—
								(I)the largest number of
				unaccompanied alien children; and
								(II)the most vulnerable
				populations of unaccompanied children.
								(C)Restrictions
							(i)Administrative
				expensesA child advocate program may not use more that 10
				percent of the Federal funds received under this section for administrative
				expenses.
							(ii)NonexclusivityNothing
				in this section may be construed to restrict the ability of a child advocate
				program under this section to apply for or obtain funding from any other source
				to carry out the programs described in this section.
							(iii)Contribution of
				fundsA child advocate program selected under this section shall
				contribute non-Federal funds, either directly or through in-kind contributions,
				to the costs of the child advocate program in an amount that is not less than
				25 percent of the total amount of Federal funds received by the child advocate
				program under this section. In-kind contributions may not exceed 40 percent of
				the matching requirement under this clause.
							(D)Annual report to
				congressNot later than 1 year after the date of the enactment of
				the Trafficking Victims Protection
				Reauthorization Act of 2011, and annually thereafter, the
				Secretary of Health and Human Services shall submit a report describing the
				activities undertaken by the Secretary to authorize the appointment of
				independent Child Advocates for trafficking victims and vulnerable
				unaccompanied alien children to the Committee on the Judiciary of the Senate
				and the Committee on the Judiciary of the House
				of Representatives.
						(E)Assessment of child
				advocate program
							(i)In
				generalAs soon as practicable after the date of the enactment of
				the Trafficking Victims Protection
				Reauthorization Act of 2011, the Comptroller General of the
				United States shall conduct a study regarding the effectiveness of the Child
				Advocate Program operated by the Secretary of Health and Human Services.
							(ii)Matters to be
				studiedIn the study required under clause (i), the Comptroller
				General shall— collect information and analyze the following:
								(I)analyze the effectiveness
				of existing child advocate programs in improving outcomes for trafficking
				victims and other vulnerable unaccompanied alien children;
								(II)evaluate the
				implementation of child advocate programs in new sites pursuant to subparagraph
				(B);
								(III)evaluate the extent to
				which eligible trafficking victims and other vulnerable unaccompanied children
				are receiving child advocate services and assess the possible budgetary
				implications of increased participation in the program;
								(IV)evaluate the barriers to
				improving outcomes for trafficking victims and other vulnerable unaccompanied
				children; and
								(V)make recommendations on
				statutory changes to improve the Child Advocate Program in relation to the
				matters analyzed under subclauses (I) through (IV).
								(iii)GAO
				reportNot later than 3 years after the date of the enactment of
				this Act, the Comptroller General of the United States shall submit the results
				of the study required under this subparagraph to—
								(I)the
				Committee on the Judiciary of the
				Senate;
								(II)the
				Committee on Health, Education, Labor,
				and Pensions of the Senate;
								(III)the
				Committee on the Judiciary of the House of
				Representatives; and
								(IV)the
				Committee on Education and the Workforce of the
				House of Representatives.
								(F)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary and Human Services to carry out this subsection—
							(i)$1,000,000 for each of
				the fiscal years 2012 and 2013; and
							(ii)$2,000,000 for each of
				the fiscal years 2014 and
				2015.
							.
				403.Access to Federal
			 foster care and unaccompanied refugee minor protections for certain U Visa
			 recipientsSection 235(d)(4)
			 of the William Wilberforce Trafficking Victims Protection Reauthorization Act
			 of 2008 (8 U.S.C. 1232(d)(4)) is amended—
				(1)in subparagraph
			 (A),
					(A)by striking
			 either;
					(B)by striking or
			 who and inserting a comma; and
					(C)by inserting , or
			 has been granted status under section 101(a)(15)(U) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(U)), before , shall be
			 eligible; and
					(2)in subparagraph (B), by
			 inserting , or status under section 101(a)(15)(U) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(U)), after (8 U.S.C.
			 1101(a)(27)(J)).
				404.GAO study of the
			 effectiveness of border screenings
				(a)Study
					(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study examining the effectiveness of screenings conducted by
			 Department of Homeland Security personnel in carrying out section 235(a)(4) of
			 the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(a)(4)).
					(2)StudyIn
			 carrying out paragraph (1), the Comptroller General shall take into
			 account—
						(A)the degree to which
			 Department of Homeland Security personnel are adequately ensuring that—
							(i)all children are being
			 screened to determine whether they are described in section 235(a)(2)(A) of the
			 William Wilberforce Trafficking Victims Protection Reauthorization Act;
							(ii)appropriate and reliable
			 determinations are being made about whether children are described in section
			 235(a)(2)(A) of such Act, including determinations of the age of such
			 children;
							(iii)children are
			 repatriated in an appropriate manner, consistent with clauses (i) through (iii)
			 of section 235(a)(2)(C) of such Act;
							(iv)children are
			 appropriately being permitted to withdraw their applications for admission, in
			 accordance with section 235(a)(2)(B)(i) of such Act;
							(v)children are being
			 properly cared for while they are in the custody of the Department of Homeland
			 Security and awaiting repatriation or transfer to the custody of the Secretary
			 of Health and Human Services; and
							(vi)children are being
			 transferred to the custody of the Secretary of Health and Human Services in a
			 manner that is consistent with such Act; and
							(B)the number of such
			 children that have been transferred to the custody of the Department of Health
			 and Human Services, the Federal funds expended to maintain custody of such
			 children, and the Federal benefits available to such children, if any.
						(3)Access to department of
			 homeland security operations
						(A)In
			 generalExcept as provided in subparagraph (B), for the purposes
			 of conducting the study described in subsection (a), the Secretary shall
			 provide the Comptroller General with unrestricted access to all stages of
			 screenings and other interactions between Department of Homeland Security
			 personnel and children encountered by the Comptroller General.
						(B)ExceptionsThe
			 Secretary shall not permit unrestricted access under subparagraph (A) if the
			 Secretary determines that the security of a particular interaction would be
			 threatened by such access.
						(b)Report to
			 CongressNot later than 2 years after the date of the
			 commencement of the study described in subsection (a), the Comptroller General
			 of the United States shall submit a report to the
			 Committee on the Judiciary of the
			 Senate and the Committee on
			 the Judiciary of the House of Representatives that contains
			 the Commission’s findings and recommendations.
				
	
		October 13, 2011
		Reported with an amendment
	
